Exhibit 10.3

 

AMENDED AND RESTATED TERM LOAN AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made and entered into as of the        day
of July, 2008, by and between COMVEST CAPITAL LLC, a Delaware limited liability
company (the “Lender”), and CRDENTIA CORP., a Delaware corporation (the
“Borrower”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower and its Active Subsidiaries are engaged in the business of
providing healthcare staffing services to hospitals and other healthcare
facilities throughout the United States (the “Business Operations”); and

 

WHEREAS, the Lender and the Borrower are parties to a Revolving Credit and Term
Loan Agreement dated as of February 22, 2008 (the “Original Agreement”) pursuant
to which the Lender has made available to the Borrower a revolving credit
facility and two term loans;

 

WHEREAS, in connection with certain other transactions being consummated on the
Closing Date (as such term is hereinafter defined), the Borrower desires to
refinance with another lender the revolving credit facility heretofore provided
to the Borrower by the Lender, to obtain an increase in the term loans provided
by the Lender, and to redeem from the Lender the Original Warrant (as such term
is hereinafter defined); and

 

WHEREAS, the Lender is willing and able to effect such modifications and such
redemption, on the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereby agree as follows:

 

I.                                        DEFINITIONS

 

Section 1.01.  Defined Terms.  In addition to the other terms defined elsewhere
in this Agreement, as used herein, the following terms shall have the following
meanings:

 

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Active Subsidiaries” shall mean those Subsidiaries listed as such on Schedule
1.01 of the Disclosure Schedule.

 

“Affiliate” shall mean, with respect to any Person, any other Person in Control
of, Controlled by, or under common Control with the first Person, and any other
Person who has a substantial interest, direct or indirect, in the first Person
or any of its Affiliates, including, without limitation, any officer or director
of the first Person or any of its Affiliates; provided, however, that, except as
otherwise provided herein, neither the Lender nor any of its Affiliates shall be
deemed an “Affiliate” of the Borrower for any purposes of this Agreement.  For
the purpose of this definition, a “substantial interest” shall mean the direct
or indirect legal or beneficial ownership of more than ten (10%) percent of any
class of stock or similar interest.

 

--------------------------------------------------------------------------------


 

“Agreement” shall mean this Amended and Restated Term Loan Agreement as it may
from time to time be amended, modified, supplemented and/or restated.

 

“Applicable Law” shall mean all applicable provisions of all (a) constitutions,
statutes, ordinances, rules, regulations and orders of all governmental and/or
quasi-governmental bodies, (b) Government Approvals, and (c) order, judgments
and decrees of all courts and arbitrators.

 

“Business Day” shall mean a day other than (a) a Saturday, (b) a Sunday, or (c) 
a day on which banking institutions in either the State of Florida or the State
of Texas are authorized or required by law or executive order to close.

 

“Capital Expenditures” shall mean with respect to any Person, all expenditures
of such Person for tangible assets which are capitalized, and the fair value of
any tangible assets leased by such Person under any lease which would be a
Capitalized Lease, determined in accordance with GAAP, including all amounts
paid or accrued by such Person in connection with the purchase (whether on a
cash or deferred payment basis) or lease (including Capitalized Lease
Obligations) of any machinery, equipment, real property, improvements to real
property (including leasehold improvements), or any other tangible asset of such
Person which is required, in accordance with GAAP, to be treated as a fixed
asset on the consolidated balance sheet of such Person.

 

“Capitalized Lease” shall mean any lease which is or should be capitalized on
the balance sheet of the lessee thereunder in accordance with GAAP.

 

“Capitalized Lease Obligation” shall mean with respect to any Person, the amount
of the liability which reflects the amount of future payments under all
Capitalized Leases of such Person as at any date, determined in accordance with
GAAP.

 

“Cash Equivalents” shall mean (a) marketable securities issued, or directly and
fully guaranteed or insured, by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve (12) months from the date of acquisition; (b) time deposits, demand
deposits, certificates of deposit, acceptances or prime commercial paper issued
by, or repurchase obligations for underlying securities of the types described
in clause (a) entered into with any commercial bank having a short-term deposit
rating of at least A-2 or the equivalent thereof by Standard & Poor’s
Corporation or at least P-2 or the equivalent thereof by Moody’s Investors
Service, Inc.; (c) commercial paper with a rating of A-I or A-2 or the
equivalent thereof by Standard & Poor’s Corporation or P-1 or P-2 or the
equivalent thereof by Moody’s Investors Service, Inc. and in each case maturing
within twelve (12) months after the date of acquisition; (d) marketable direct
obligations issued by any state in the United States or any agency or
instrumentality thereof maturing within twelve (12) months from the date of
acquisition thereof and, at the time of acquisition, have one of the two highest
ratings generally obtainable from either Standard & Poor’s Corporation or
Moody’s Investors Services, Inc.; (e) tax-exempt commercial paper of United
States municipal, state or local governments rated at least A-2 or the
equivalent thereof by Standard & Poor’s Corporation or at least P-2 or the
equivalent thereof by Moody’s Investors Services, Inc. and maturing within
twelve (12) months after the date of acquisition thereof; (f) any other items
selected by the

 

2

--------------------------------------------------------------------------------


 

Borrower and approved by the Lender (which approval shall not be unreasonably
withheld or delayed); or (g) any mutual fund or other pooled investment vehicle
which invests principally in the foregoing obligations.

 

“Closing Date” shall mean the date on which the conditions set forth in
Article IV below have been satisfied, the additional incremental portion of the
Tranche B Term Loan is funded to the Borrower, and the Borrower has issued to
the Lender the Tranche C Term Note.

 

“Closing Fees” shall mean a closing fee in the amount of $45,000, which shall be
payable to the Lender in accordance with Section 2.03(a) below.

 

“Code” shall mean the Internal Revenue Code of 1986, and the rules and
regulations promulgated thereunder, as in effect from time to time.

 

“Collateral” shall mean all collateral pledged by the Borrower and/or any of the
Subsidiaries as security for the payment and performance of the Obligations,
whether pursuant to the Collateral Agreement or any other Security Document.

 

“Collateral Agreement” shall mean the Collateral Agreement, dated as of the
Original Closing Date, by and among the Borrower, the Active Subsidiaries and
the Lender, as same may be amended, modified, supplemented and/or restated from
time to time.

 

“Common Stock” shall mean the authorized common stock of the Company, $.0001 par
value per share.

 

“Confidential Information” shall mean information that the Borrower furnishes to
the Lender pursuant to any Loan Document, but does not include any such
information once such information has become, or if such information is,
generally available to the public or available to the Lender from a source other
than the Borrower which is not, to the Lender’s knowledge, bound by any
confidentiality agreement in respect thereof.

 

“Contract” shall mean any indenture, agreement (other than this Agreement),
other contractual restriction, lease in which the Borrower or any Subsidiary is
a lessor or lessee, license or instrument.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Control Agreement” shall mean, with respect to each bank account (including
lockbox service) and/or securities account maintained by or in the name of the
Borrower or any Subsidiary (other than a Dissolving Subsidiary) from time to
time, an agreement executed and delivered by the Borrower (or the subject
Subsidiary, as applicable) and the account intermediary, whereby the account
intermediary acknowledges the Lender’s Lien on such account and all funds or
property therein, and “control” (within the meaning of the UCC) over such
account is established in favor of the Lender.

 

3

--------------------------------------------------------------------------------


 

“Default” shall mean any of the events specified in Article VII hereof, whether
or not any requirement for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.

 

“Disclosure Schedule” shall mean the disclosure schedule, dated as of the
Closing Date, executed and delivered by the Borrower to the Lender, the section
numbers of which correspond to the Section numbers of this Agreement.

 

“Dissolving Subsidiaries” shall mean those Subsidiaries listed as such on
Schedule 1.01 of the Disclosure Schedule.

 

“Dollars” or “$” shall mean United States Dollars, lawful currency for the
payment of public and private debts.

 

“Domestic Subsidiary” shall mean any Subsidiary which is incorporated or formed
under the laws of the United States, any State or Commonwealth in the United
States, or the District of Columbia.

 

“EBITDA” shall mean, for the subject period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) Net Income, plus
(b) Interest Expense deducted in the calculation of such Net Income, plus
(c) all income taxes deducted in the calculation of such Net Income, plus
(d) depreciation and amortization expense deducted in the calculation of such
Net Income, plus (e) other non-cash charges and expenses deducted in the
calculation of such Net Income, excluding accruals for cash expenses made in the
ordinary course of business, minus (f) any and all dividends and distributions
made by the Borrower to its stockholders.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as in
effect from time to time.

 

“ERISA Affiliate” shall mean, with respect to any Person, any other Person which
is under common control with the first Person within the meaning of
Section 414(b) or 414(c) of the Code; provided, however, that with respect to
the Borrower, no Person which is an Affiliate of the Lender (other than the
Borrower and its Subsidiaries) shall be deemed an ERISA Affiliate for purposes
of this Agreement

 

“Event of Default” has the meaning set forth in Article VII below.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Financial Statements” has the meaning set forth in Section 3.01(a) below.

 

“Fiscal Year” shall mean the fiscal year of the Borrower which ends on
December 31 of each year.

 

“Fixed Charges” shall mean, for the period in question, the sum of (a) all
principal payments scheduled or required to be made during or with respect to
such period in respect of Indebtedness of the Borrower and its Subsidiaries,
plus (b) all Interest Expense of the Borrower

 

4

--------------------------------------------------------------------------------


 

and its Subsidiaries for such period, plus (c) all income taxes paid or accrued
for the Borrower and its Subsidiaries for such period.

 

“Foreign Subsidiary” shall mean any Subsidiary which is not a Domestic
Subsidiary.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, consistently applied, unless the context otherwise requires, with
respect to any financial terms contained herein, as then in effect with respect
to the preparation of financial statements.

 

“Government Approval” shall mean an authorization, consent, non-action,
approval, license or exemption of, registration or filing with, or report to,
any governmental or quasi-governmental department, agency, body or other unit.

 

“Guaranty”, “Guaranteed” or to “Guarantee”, as applied to any Indebtedness,
liability or other obligation, shall mean (a) a guaranty, directly or
indirectly, in any manner, including by way of endorsement (other than
endorsements of negotiable instruments for collection in the ordinary course of
business), of any part or all of such obligation, and (b) an agreement,
contingent or otherwise, and whether or not constituting a guaranty, assuring,
or intended to assure, the payment or performance (or payment of damages in the
event of non-performance) of any part or all of such obligation by any means
(including, without limitation, the purchase of securities or obligations, the
purchase or sale of property or services, or the supplying of funds).

 

“Guaranty Agreement” shall mean the Guaranty Agreement, dated as of the Original
Closing Date (and as same may be amended, modified, supplemented and/or restated
from time to time), executed by each Active Subsidiary in favor of the Lender,
pursuant to which the Active Subsidiaries will guaranty the full and timely
payment and performance of all of the Obligations.

 

“Indebtedness” shall mean (without duplication), with respect to any Person,
(a) all obligations or liabilities, contingent or otherwise, for borrowed money,
(b) any and all obligations represented by promissory notes, bonds, debentures
or the like, or on which interest charges are customarily paid, (c) any
liability secured by any mortgage, pledge, lien or security interest on property
owned or acquired, whether or not such liability shall have been assumed,
(d) obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (e) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (excluding trade payables and accrued obligations incurred
in the ordinary course of business), (f) any obligations (contingent or
otherwise) of such Person as an account party or applicant in respect of letters
of credit and/or bankers’ acceptances, and (g) Guarantees, endorsements (other
than for collection in the ordinary course of business) and other contingent
obligations in respect of the obligations of others.

 

“Interest Expense” shall mean, for the relevant period, interest expense
(including, without limitation, interest attributable to Capitalized Leases in
accordance with GAAP) and fees with respect to Indebtedness.

 

5

--------------------------------------------------------------------------------


 

“Investment”, as applied to the Borrower or any Subsidiary, shall mean: (a) any
shares of capital stock, evidence of Indebtedness or other security issued by
any other Person to the Borrower or any Subsidiary, (b) any loan, advance or
extension of credit to, or contribution to the capital of, any other Person,
other than credit terms extended to customers in the ordinary course of
business, (c) any other investment by the Borrower or any Subsidiary in any
assets or securities of any other Person, and (d) any commitment to make any
Investment.

 

“Knowledge” or “Known” or words of similar import shall mean, with respect to
the Borrower and/or any Subsidiary, the actual knowledge of John B. Kaiser
and/or James J. TerBeest, after reasonable inquiry of the appropriate managerial
employees of the Borrower and the Subsidiaries.

 

“Landlord Waiver” shall mean a landlord waiver, subordination and/or access
agreement, in form and substance reasonably satisfactory to the Lender, executed
in favor of the Lender by the landlord of a Real Property which is leased by the
Borrower or a Subsidiary as lessee.

 

“Liabilities and Contingencies” has the meaning set forth in
Section 3.01(c) below.

 

“Lien”, as applied to the property or assets (or the income or profits
therefrom) of the Borrower or any Subsidiary, shall mean (in each case, whether
the same is consensual or nonconsensual or arises by contract, operation of law,
legal process or otherwise): (a) any mortgage, lien, pledge, hypothecation,
attachment, assignment, deposit arrangement, encumbrance, charge, lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security interest or encumbrance of any kind in
respect of any property (including, without limitation, stock of any Subsidiary)
of the Borrower or any Subsidiary, or upon the income or profits therefrom;
(b) any arrangement under which any property of the Borrower or any Subsidiary
is transferred, sequestered or otherwise identified for the purpose of
subjecting or making available the same for the payment of Indebtedness or the
performance of any other liability in priority to the payment of the general,
unsecured creditors of the Borrower or any Subsidiary; (c) any Indebtedness or
liability which remains unpaid after the same shall become due and payable and
which, if unpaid, by law or otherwise is given any priority whatsoever over the
general unsecured creditors of the Borrower or any Subsidiary; and (d) any
agreement (other than this Agreement) or other arrangement which, directly or
indirectly, prohibits the Borrower or any Subsidiary from creating or incurring
any lien on any of its properties or assets or which conditions the ability to
do so on the security, on a pro rata or other basis, of Indebtedness other than
Indebtedness outstanding under this Agreement.

 

“Loan Documents” shall mean the collective reference to this Agreement, the
Notes, the Security Documents, the Warrant, the Registration Rights Agreement,
and any and all other agreements, instruments, certificates and other documents
as may be executed and delivered by the Borrower and/or any of the Subsidiaries
pursuant hereto or thereto.

 

“Loans” shall mean, collectively, the Term Loans.

 

“Material Adverse Effect” shall mean any event, act, omission, condition or
circumstance which has or would reasonably be expected to have a material
adverse effect on (a) 

 

6

--------------------------------------------------------------------------------


 

the business, operations, properties, assets or condition, financial or
otherwise, of the Borrower and the Subsidiaries, taken as a whole, (b) the
ability of the Borrower or any Subsidiary to pay or perform any of its
obligations under any of the Loan Documents, or (c) the validity or
enforceability of, or the Lender’s rights and remedies under, any of the Loan
Documents, other than due to the acts or omissions of the Lender or any of its
Affiliates.

 

“Net Income” shall mean the consolidated net income (or loss) of the Borrower
and its Subsidiaries for the period in question, after giving effect to
deduction of or provision for all operating expenses, all taxes and reserves
(including reserves for deferred taxes) and all other proper deductions, all
determined in accordance with GAAP; provided, however, that for purposes of
calculating Net Income, there shall be excluded and no effect shall be given to
(a) any restoration of any contingency reserve, except to the extent that
provision for such reserve was made out of income for the subject period, and
(b) any Net Income attributable to any Subsidiary to the extent that the
Borrower (or any Subsidiary through which the Borrower owns the subject
Subsidiary) is prohibited (by law, Contract, minority ownership rights or
otherwise) from receiving a distribution of such Net Income from such
Subsidiary.

 

“Notes” shall mean, collectively, the Term Notes.

 

“Obligations” shall mean the collective reference to all Indebtedness and other
liabilities and obligations of every kind and description owed by the Borrower
and/or any Subsidiaries to the Lender from time to time under or pursuant to
this Agreement, the Notes, the Security Documents and the other Loan Documents
(excluding the Warrant and Registration Rights Agreement, other than amounts
payable from time to time pursuant to Section 2(c) of the Registration Rights
Agreement), and/or otherwise in respect of the Loans, however evidenced, created
or incurred, fixed or contingent, now or hereafter existing, due or to become
due.

 

“Organic Documents” shall mean, with respect to any Person, the certificate of
incorporation, articles of incorporation, certificate of formation, certificate
of limited partnership, by-laws, operating agreement, limited partnership
agreement or other such document of such Person.

 

“Original Agreement” has the meaning ascribed thereto in the second “WHEREAS”
paragraph above.

 

“Original Closing Date” shall mean the “Closing Date” under and as defined in
the Original Agreement, which was February 22, 2008.

 

“Original Warrant” shall mean the “Warrant” under and as defined in the Original
Agreement.

 

“Permitted Indebtedness” shall mean any and all Indebtedness expressly permitted
pursuant to Section 6.01 below.

 

“Permitted Liens” shall mean those Liens expressly permitted pursuant to
Section 6.02 below.

 

7

--------------------------------------------------------------------------------


 

“Person” shall mean any individual, partnership, corporation, limited liability
company, banking association, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.

 

“Qualified Proceeds” shall mean any and all net proceeds received by the
Borrower (or any successor entity) or any Subsidiary at any time and from time
to time from any issuance or sale of common stock, preferred stock or other
equity securities (including securities convertible into or exchangeable for
capital stock of the Borrower), except to the extent that such proceeds are,
within sixty (60) days after the receipt thereof, applied to pay the purchase
price and/or directly associated expenses of the Borrower’s acquisition
(directly or through a Wholly-Owned Subsidiary) of another business, in each
case subject to the requirements of this Agreement and the Collateral
Agreement.  In determining the amount of such net proceeds, (a) in the case of
an issuance or sale of common stock, preferred stock or other equity securities,
the gross proceeds of the subject offering, issuance or sale, net of only those
reasonable expenses incurred by the Borrower or the subject Subsidiary directly
related to the subject issuance or sale, exclusive of any fees or commissions
paid to any officer, director or other Affiliate of the Borrower or any
Affiliate of any of the foregoing, and (b) in the case of any “reverse merger,”
share exchange or other such transaction, the total consolidated cash and cash
equivalents of the other party or parties to such transaction at the time of the
consummation of such transaction, net of only those reasonable expenses incurred
by such other party or parties directly related to such transaction, exclusive
of any fees or commissions paid to any officer, director or other Affiliate of
the Borrower or such other party or parties or any Affiliate of any of the
foregoing.

 

“Real Properties” shall mean, collectively, any real properties (land, buildings
and/or improvements) now owned or leased or occupied by the Borrower or any of
the Subsidiaries, and, during the period of the Borrower’s and/or Subsidiary’s
occupancy thereof, any other real properties heretofore owned or leased by the
Borrower or any Subsidiary (provided that, with respect to leased properties,
the term “Real Property” shall refer only to the portion of the subject property
(excluding common areas) leased by the Borrower or a Subsidiary).

 

“Registration Rights Agreement” shall mean the Amended and Restated Registration
Rights Agreement, to be dated as of the Closing Date, made by the Borrower for
the benefit of the Lender and any subsequent Holders (as such term is defined in
the Registration Rights Agreement), as same may be amended, modified,
supplemented and/or restated from time to time.

 

“Revolving Loan Agreement” shall mean the Loan and Security Agreement, dated as
of the Closing Date, by and between Capital TempFunds, a division of Capital
Business Credit LLC, and the Borrower, as same may be amended, modified,
supplemented and/or restated from time to time.

 

“Revolving Obligations” shall mean the Borrower’s obligations under Revolving
Loan Agreement and any related promissory notes, security agreements or other
related agreements from time to time.

 

“Sale” shall mean any transaction or series of related transactions (a) whereby
a majority of the outstanding capital stock of the Borrower which ordinarily has
voting power for

 

8

--------------------------------------------------------------------------------


 

the election of directors (including preferred stock counted on an “as
converted” basis into common stock and common stock counted on a fully diluted
basis) is sold, assigned or transferred, (b) whereby the Borrower issues shares
of its capital stock which, after giving effect to such transaction or
transactions, constitute a majority of the outstanding capital stock of the
Borrower which ordinarily has voting power for the election of directors
(including preferred stock counted on an “as converted” basis into common stock
and common stock counted on a fully diluted basis), (c) whereby Control of the
Borrower is held by a Person (or group of Persons acting in concert) who does
not hold such Control on the date of this Agreement, (d)  in which the Borrower
is a constituent party to any merger or consolidation and as a result thereof
(i) the holders of the outstanding capital stock of the Borrower which
ordinarily has voting power for the election of directors (including preferred
stock counted on an “as converted” basis into common stock) immediately prior to
such merger or consolidation cease to own a majority of the outstanding capital
stock of the Borrower which ordinarily has voting power for the election of
directors (including preferred stock counted on an “as converted” basis into
common stock), or (ii) the Borrower is not the surviving corporation, or
(e) whereby all or any material portion of the assets of the Borrower or any
Subsidiary are sold, assigned or transferred; provided, however, that a “Sale”
shall not be deemed to have occurred by reason of any of the aforedescribed
transactions (other than a sale of assets) if, after giving effect to the
consummation of the subject transaction, (A) the Borrower or the surviving
entity in such transaction shall be a corporation whose common stock is traded
or listed on any national securities exchange, the Nasdaq Global Market, or the
Nasdaq Global Select Market or is actively quoted on the OTC Bulletin Board,
(B) if the surviving entity is not the Borrower, then such surviving entity
assumes all of the Borrower’s obligations under the Warrant (on the same
exchange or conversion basis as the outstanding Common Stock was treated in the
subject transaction) and the Registration Rights Agreement, (C) the Borrower or
other surviving entity is Controlled by one or more substantial stockholders of
the Borrower on the date of this Agreement, and (D) no Default or Event of
Default occurred in the performance of the subject transaction or exists upon
the consummation of the subject transaction.

 

“SEC” shall mean the United States Securities and Exchange Commission, and any
successor agency performing the functions thereof.

 

“SEC Reports” shall mean the periodic and current reports, registration
statements, proxy statements and other reports filed or required to be filed by
the Borrower with the SEC pursuant to the Act and/or the Exchange Act, and any
amendments or supplements thereto filed with the SEC.

 

“Security Documents” shall mean the Collateral Agreement, any collateral
assignments, control agreements, financing statements or other such agreements
or documents pursuant thereto, the Guaranty Agreement, the Validity Guaranties,
and any other agreements or instruments (including, without limitation, Control
Agreements and Landlord Waivers) securing or creating or evidencing Liens
securing the Obligations.

 

“Subordinated Debt” shall mean all Indebtedness for money borrowed and other
liabilities of the Borrower, whether or not evidenced by promissory notes, which
is contractually subordinated in right of payment, in a manner satisfactory to
the Lender (as evidenced by the Lender’s prior written approval thereof), to all
Obligations of the Borrower to the Lender.

 

9

--------------------------------------------------------------------------------


 

“Subsidiary” or “Subsidiaries” shall mean the individual or collective reference
to any corporation, limited liability company or other entity of which 50% or
more of the outstanding shares of stock or other equity interests of each class
having ordinary voting power and/or rights to profits (other than stock having
such power only by reason of the happening of a contingency) is at the time
owned by the Borrower, directly or indirectly through one or more Subsidiaries
of the Borrower.

 

“Term Loans” shall mean the collective reference to the Tranche A Term Loan, the
Tranche B Term Loan and the Tranche C Term Loan.

 

“Term Notes” shall mean the promissory notes of the Borrower issued to the
Lender as described in Section 2.02(e) below.

 

“Term Notes Maturity Date” shall mean February 28, 2011.

 

“Tranche A Term Loan” shall mean the term loan in the principal amount of
$2,500,000 made pursuant to the Original Agreement, and as amended pursuant to
the terms of the Tranche A Term Note.

 

“Tranche A Term Note” shall mean the amended and restated promissory note of the
Borrower to be issued pursuant to Section 2.02(e) below to evidence the amended
Tranche A Term Loan.

 

“Tranche B Term Loan” shall mean the term loan in the principal amount of
$4,000,000 made pursuant to the Original Agreement and as increased pursuant to
Section 2.02(a) below.

 

“Tranche B Term Note” shall mean the amended and restated promissory note of the
Borrower to be issued pursuant to Section 2.02(e) below to evidence the
increased Tranche B Term Loan.

 

“Tranche C Term Loan” shall mean the term loan in the principal amount of
$2,400,000 to be made pursuant to Section 2.02(a) below.

 

“Tranche C Term Note” shall mean the promissory note of the Borrower to be
issued pursuant to Section 2.02(e) below to evidence the Tranche C Term Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York on
the date hereof and hereafter from time to time.

 

“Validity Guaranties” shall mean the collective reference to the Validity
Guaranties, dated as of the Original Closing Date, by and among the Lender, the
Borrower and John B. Kaiser, and by and among the Lender, the Borrower and James
J. TerBeest, respectively.

 

“Warrant” shall mean the warrant to purchase shares of Common Stock (such
warrant covering an aggregate of 525,000 shares of Common Stock, subject to
adjustment) to be issued by the Borrower to the Lender on the Closing Date.

 

10

--------------------------------------------------------------------------------


 

“Wholly-Owned Subsidiary” shall mean each Domestic Subsidiary of which all of
the outstanding equity securities (other than directors’ qualifying shares) are
owned by the Borrower or another such Wholly-Owned Subsidiary.

 

Section 1.02.  Use of Defined Terms.  All terms defined in this Agreement shall
have their defined meanings when used in the Notes, the Security Documents, the
other Loan Documents, and all certificates, reports or other documents made or
delivered pursuant to this Agreement, unless otherwise defined therein or unless
the specific context shall otherwise require.

 

Section 1.03.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.

 

Section 1.04.  Other Definitional Provisions.  The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section references are to this Agreement unless otherwise
specified.  The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.  The word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless otherwise specified.

 

II.                                    GENERAL TERMS

 

Section 2.01.                             Revolving Credit Loans.

 

(a)                                  The Lender and the Borrower hereby confirm
that the Revolving Credit Commitment pursuant to the Original Agreement is
hereby terminated and of no further force or effect, subject only to the
required repayment of all Advances and unpaid accrued interest thereon and
accrued Monitoring Fees (as such term is defined in the Original Agreement) on
the Closing Date as contemplated by Section 4.03 below.

 

(b)                                 By reason of the termination of Revolving
Credit Commitment, the Lender shall be under no further obligation to make any
Advances (as such term is defined the Original Agreement) to the Borrower.

 

Section 2.02.  Term Loans.

 

(a)                                  The Lender has heretofore loaned to the
Borrower (i) a Tranche A Term Loan in the principal amount of $2,500,000, which
has a current principal balance of $2,500,000, and (ii) a Tranche B Term Loan in
the principal amount of $2,500,000, which has a current principal balance of
$2,500,000.  On the Closing Date, subject to the terms and conditions of this
Agreement, (A) the Lender shall loan to the Borrower an additional principal
amount of $1,500,000, which shall be added to the principal of the Tranche B
Term Loan, and (B) the Lender shall sell to the Borrower, and the Borrower shall
purchase and redeem from the Lender, the Original Warrant for an aggregate
purchase price of $2,400,000, which shall be evidenced by and paid pursuant to
the terms of the Tranche C Term Note (the principal amount of which is referred
to herein as the “Tranche C Term Loan”).  Any principal amounts repaid in
respect of the Term Loans may not be reborrowed.

 

11

--------------------------------------------------------------------------------


 

(b)                                 The Term Loans shall be repayable in
accordance with the schedules of payments set forth in the Term Notes.  The
Borrower shall be required to prepay the Term Loans (i) in full upon the
consummation of any Sale, and (ii) in part from time to time in the event and to
the extent of 33% of any and all Qualified Proceeds received by the Borrower or
any Subsidiary from time to time.  With respect to any prepayment under the
foregoing clause (ii), same shall be due and payable as and when the amount of
Qualified Proceeds is determined (i.e., upon receipt of such Qualified Proceeds
in the event that no acquisition transaction is then pending, or sixty (60) days
after receipt of such Qualified Proceeds to the extent that such Qualified
Proceeds have not been applied to the purchase price and/or related expenses of
a consummated business acquisition), and shall be applied to the principal of
the Term Notes ratably in proportion to the respective principal balances
thereof.

 

(c)                                  The Borrower shall pay the Lender interest
on the principal balance of the Term Loans at the rate(s) per annum as in effect
from time to time in accordance with the Term Notes.  Such interest shall be
payable monthly in arrears on the first day of each calendar month and on the
Term Loans Maturity Date, and shall be computed on the daily unpaid balance of
each Term Loan, based on a three hundred sixty (360) day year, counting the
actual number of days elapsed.

 

(d)                                 Unless sooner due and payable by reason of
an Event of Default hereunder having occurred, the Borrower shall pay to the
Lender all of the then-outstanding Obligations in respect of the Term Loans on
the Term Loans Maturity Date.

 

(e)                                  The Tranche A Term Loan shall be evidenced
by a secured Amended and Restated Term Note of the Borrower payable to the
Lender or registered assigns, the Tranche B Term Loan shall be evidenced by a
secured Amended and Restated Term Note of the Borrower payable to the Lender or
registered assigns, and the Tranche C Term Loan shall be evidenced by a secured
Term Note of the Borrower payable to the Lender or registered assigns.

 

(f)                                    In order to induce the Borrower to redeem
the Original Warrant and issue the Tranche C Term Note, the Lender hereby
represents and warrants to the Borrower that (i) the Lender is a limited
liability company duly formed, validly existing and in good standing under the
laws of the State of Delaware, (ii) the Lender has full power and authority to
sell the Original Warrant to the Borrower hereunder, and such sale has been duly
authorized by all necessary company action on the part of the Lender, (iii) the
Lender is sole legal and beneficial owner and holder of Original Warrant, free
and clear of any and all liens, pledges, security interests, encumbrances or
other adverse claims or interests of any kind whatsoever, and (iv) the sale of
the Original Warrant to the Borrower hereunder does not constitute a breach or
violation of, or conflict with, any other agreements or commitments to which the
Lender is a party or by which the Lender is bound, or require the Lender to
obtain the consent of any other Person.  The Lender makes no other
representations or warranties with respect to Original Warrant or the value
thereof, and the Borrower hereby acknowledges that it has formed its own
independent determination of the terms and conditions of its purchase of the
Original Warrant hereunder.

 

Section 2.03.  Fees and Premiums.

 

(a)                                  The Borrower shall pay the Closing Fees to
the Lender simultaneously with the funding of the incremental portion of the
Tranche B Term Loan, and the exchange of the

 

12

--------------------------------------------------------------------------------


 

Original Warrant for the Tranche C Term Note, on the Closing Date.  The Closing
Fees shall be deemed fully earned on the Closing Date, and shall not be
refundable in whole or in part and shall not be subject to reduction or set-off
under any circumstances.

 

(b)                                 In the event of any prepayment of all or any
portion of the Tranche B Term Loan at any time prior to February 22, 2010, in
addition to the payment of the subject principal amount and all unpaid accrued
interest thereon, the Borrower shall be required to pay to the Lender a
prepayment premium in an amount equal to two (2%) percent of the principal
amount being prepaid; provided, however, that no such prepayment premium shall
be required in respect of any mandatory prepayment pursuant to
Section 2.02(b)(ii) above.

 

(c)                                  Payments received in respect of the
Obligations after 2:00 p.m. Eastern time on any day shall be deemed to be
received on the next succeeding Business Day, and if any payment is received
other than by wire transfer of immediately available funds, such payment shall
be subject to three (3) Business Days’ clearance prior to being credited to the
Obligations for interest calculation purposes.

 

Section 2.04.  Use of Proceeds.  The Borrower shall utilize the proceeds of
incremental additional Tranche B Term Loan to finance business acquisitions and
for working capital and other general corporate purposes of the Borrower.

 

Section 2.05.  Further Obligations.  With respect to all Obligations for which
the interest rate is not otherwise specified herein or in the Term Notes or
applicable Loan Documents (whether such Obligations arise hereunder, pursuant to
the Notes or Security Documents, or otherwise), such Obligations shall bear
interest at the rate(s) in effect from time to time pursuant to the Notes.

 

Section 2.06.  Application of Payments.  All amounts paid to or received by the
Lender in respect of the Obligations from whatever source (whether from the
Borrower, any Subsidiary pursuant to the Guaranty Agreement, any realization
upon any Collateral, or otherwise) shall, unless otherwise specified in this
Agreement or otherwise directed by the Borrower with respect to any particular
payment (unless an Event of Default shall then be continuing, in which event the
Lender may disregard the Borrower’s direction), be applied (a) first, to
reimburse the Lender for all out-of-pocket costs and expenses incurred by the
Lender which are reimbursable to the Lender in accordance with this Agreement,
the Notes and/or any of the other Loan Documents, (b) next, to any accrued but
unpaid fees or prepayment premiums, (c) next, to unpaid accrued interest on the
Tranche A Term Loan, (d) next, to unpaid accrued interest on the Tranche B Term
Loan, (e) next, to unpaid accrued interest on the Tranche C Term Loan, (f) next,
to the outstanding principal of the Tranche A Term Loan, to the extent then due
and payable, (g) next, to the outstanding principal of the Tranche B Term Loan,
to the extent then due and payable, (h) next, to the outstanding principal of
the Tranche C Term Loan, to the extent then due and payable, and (i) finally, to
the payment of any other outstanding Obligations; provided, however, that during
the continuance of an Event of Default, the Lender may apply any and all such
amounts to such of the Obligations as the Lender may determine in its sole and
absolute discretion.  After payment in full of the Obligations, any further
amounts paid to or received by the Lender in respect of the Obligations shall be
paid over to the Borrower or such other Person(s) as may be legally entitled
thereto.

 

13

--------------------------------------------------------------------------------


 

Section 2.07.  Sale.  Anything elsewhere contained in this Agreement and/or the
Notes to the contrary notwithstanding, all Obligations shall become immediately
due and payable, without requirement of notice or demand, upon the consummation
of any Sale.

 

Section 2.08.  Obligations Unconditional.

 

(a)                                  The payment and performance of all
Obligations shall constitute the absolute and unconditional obligations of the
Borrower, and shall be independent of any defense or rights of set-off,
recoupment or counterclaim which the Borrower might otherwise have against the
Lender.  All payments required by this Agreement and/or the Notes shall be paid
free of any deductions or withholdings for any taxes or other amounts and
without abatement, diminution or set-off.  If the Borrower is required by law to
make such a deduction or withholding from a payment hereunder, the Borrower
shall pay to the Lender such additional amount as is necessary to ensure that,
after the making of such deduction or withholding, the Lender receives (free
from any liability in respect of any such deduction or withholding) a net sum
equal to the sum which it would have received and so retained had no such
deduction or withholding been made or required to be made.  The Borrower shall
(i) pay the full amount of any deduction or withholding, which it is required to
make by-law, to the relevant authority within the payment period set by the
relevant law, and (ii) promptly after any such payment, deliver to the Lender an
original (or certified copy) official receipt issued by the relevant authority
in respect of the amount withheld or deducted or, if the relevant authority does
not issue such official receipts, such other evidence of payment of the amount
withheld or deducted as is reasonably acceptable to the Lender.

 

(b)                                 If, at any time and from time to time after
the Closing Date, (i) any change in any existing law, regulation, treaty or
directive or in the interpretation or application thereof, (ii) any new law,
regulation, treaty or directive enacted or application thereof, or
(iii) compliance by the Lender with any request or directive (whether or not
having the force of law) from any governmental authority (A) subjects the Lender
to any tax, levy, impost, deduction, assessment, charge or withholding of any
kind whatsoever with respect to any Loan Document, or changes the basis of
taxation of payments to the Lender of any amount payable thereunder (except for
net income taxes, or franchise taxes imposed in lieu of net income taxes,
imposed generally by federal, state or local taxing authorities with respect to
interest or commitment fees or other fees payable hereunder or changes in the
rate of tax on the overall net income of the Lender or its members), or
(B) imposes on the Lender any other condition or increased cost in connection
with the transactions contemplated thereby or participations therein, and the
result of any of the foregoing is to increase the cost to the Lender of making
or continuing any Loan or to reduce any amount receivable hereunder, then, in
any such case, the Borrower shall promptly pay to the Lender any additional
amounts necessary to compensate the Lender, on an after-tax basis, for such
additional cost or reduced amount as determined by the Lender.  If the Lender
becomes entitled to claim any additional amounts pursuant to this
Section 2.08(b), the Lender shall promptly notify the Borrower of the event by
reason of which the Lender has become so entitled, and each such notice of
additional amounts payable pursuant to this Section 2.08(b) submitted by the
Lender to the Borrower shall, absent manifest error, be final, conclusive and
binding for all purposes.

 

Section 2.09.  Reversal of Payments.  To the extent that any payment or payments
made to or received by the Lender pursuant to this Agreement or any other Loan
Document are

 

14

--------------------------------------------------------------------------------


 

subsequently invalidated, declared to be fraudulent or preferential, set aside,
or required to be repaid to any trustee, receiver or other person under any
state or federal bankruptcy or other such law, then, to the extent thereof, such
amounts shall be revived as Obligations and continue in full force and effect
hereunder as if such payment or payments had not been received by the Lender.

 

III.                                 REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby makes the following representations and warranties to the
Lender, all of which representations and warranties shall survive the Closing
Date, the delivery of the Notes and the making of the Loans, shall be continuing
in nature so long as any Obligations are outstanding:

 

Section 3.01.  Financial Matters.

 

(a)                                  The Borrower has heretofore furnished to
the Lender (i) the audited consolidated financial statements (including balance
sheets, statements of income and statements of cash flows) of the Borrower and
its Subsidiaries as at December 31, 2005, 2006 and 2007, and for the Fiscal
Years then ended, and (ii) the unaudited consolidated financial statements of
the Borrower and its Subsidiaries as of March 31, 2008 and for the three
(3) months then ended (collectively, the “Financial Statements”).

 

(b)                                 The Financial Statements (i) have been
prepared in accordance with GAAP and Regulation S-X promulgated under the Act on
a consistent basis for all periods (subject, in the case of unaudited
statements, to the absence of full footnote disclosures, and to normal
non-material audit adjustments), (ii) are complete and correct in all material
respects, (iii) fairly present the consolidated financial condition of the
Borrower and its Subsidiaries as of said dates, and the results of their
operations for the periods stated, (iv) contain and reflect all necessary
adjustments and accruals for a fair presentation of the Company’s consolidated
financial condition and the results of its consolidated operations as of the
dates of and for the periods covered by such Financial Statements, and (v) make
full and adequate provision, subject to and in accordance with GAAP, for the
various assets and liabilities (including, without limitation, deferred
revenues) of the Company and its Subsidiaries, fixed or contingent, and the
results of their operations and transactions in their accounts, as of the dates
and for the periods referred to therein.

 

(c)                                  Except as set forth in Schedule 3.01 of the
Disclosure Schedule, the Borrower and its Subsidiaries do not have any
liabilities, obligations or commitments of any kind or nature whatsoever,
whether absolute, accrued, contingent or otherwise (collectively “Liabilities
and Contingencies”), including, without limitation, Liabilities and
Contingencies under employment agreements and with respect to any “earn-outs”,
stock appreciation rights, or related compensation obligations, except:
(i) Liabilities and Contingencies disclosed in the Financial Statements or
footnotes thereto, (ii) Liabilities and Contingencies incurred in the ordinary
course of business and consistent with past practice since the date of the most
recent Financial Statements, or (iii) those Liabilities  and Contingencies which
are not required to be disclosed under GAAP.  The reserves, if any, reflected on
the consolidated balance sheet of the Borrower and its Subsidiaries included in
the most recent Financial Statements are appropriate and reasonable.  Neither
the Borrower nor any of its Subsidiaries has had or presently has any
Indebtedness for money borrowed, outstanding obligations for the purchase price
of property,

 

15

--------------------------------------------------------------------------------


 

contingent obligations or liabilities for taxes, or any unusual forward or
long-term commitments,  except as specifically set forth or provided for in the
Financial Statements or in Schedule 3.01 of the Disclosure Schedule.

 

(d)                                 Since the date of the most recent Financial
Statements, except for the transactions pursuant to the Loan Documents and
except as set forth in Schedule 3.01 of the Disclosure Schedule, there has been
no material adverse change in the working capital, condition (financial or
otherwise), assets, liabilities, reserves, business, management or Business
Operations of the Borrower or any of its Subsidiaries, including, without
limitation, the following:

 

(i)                                     there has been no material change in any
assumptions underlying, or in any methods of calculating, any bad debt,
contingency or other reserve relating to the Borrower or any Subsidiary;

 

(ii)                                  there have been (A) no write-downs in the
value of any inventory of, and there have been no write-offs as uncollectible of
any notes, accounts receivable or other receivables of, the Borrower or any
Subsidiary other than write-offs of accounts receivable reserved in full as of
the date of the most recent financial statements delivered to the Lender which
would not have a Material Adverse Effect, and (B) no reserves established for
the uncollectibility of any notes, Accounts or other receivables of the Borrower
or any Subsidiary except to the extent that same have been disclosed to the
Lender in writing and would not, individually or in the aggregate, cause the
outstanding Advances to exceed the Revolving Credit Commitment;

 

(iii)                               no debts have been cancelled, no claims or
rights of substantial value have been waived and no properties or assets (real,
personal or mixed, tangible or intangible) have been sold, transferred, or
otherwise disposed of by the Borrower or any Subsidiary except (A) dispositions
of worn-out or obsolete personal property, and (B) otherwise in the ordinary
course of business and consistent with past practice;

 

(iv)                              there has been no change in any method of
accounting or accounting practice utilized by the Borrower or any Subsidiary;

 

(v)                                 no material casualty, loss or damage has
been suffered by the Borrower or any Subsidiary, regardless of whether such
casualty, loss or damage is or was covered by insurance;

 

(vi)                              there have been no announced changes in the
policies or practices of any customer, supplier or referral source which would
reasonably be expected to have a Material Adverse Effect;

 

(vii)                           there has been no incurrence by the Company or
any Subsidiary of (A) any liability or obligation outside of the ordinary course
of business, or (B) any Indebtedness other than Permitted Indebtedness;

 

16

--------------------------------------------------------------------------------


 

(viii)                        there has been no declaration, setting aside or
payment of any dividend or distribution or any other payment of any kind by the
Borrower to or in respect of any equity securities of the Borrower; and

 

(ix)                                No action described in this
Section 3.01(d) has been agreed to be taken by the Borrower or any Subsidiary.

 

(e)                                  The Borrower and its Subsidiaries have in
place adequate systems of internal controls and disclosure controls and
procedures sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP and Regulation S-X and to maintain asset
accountability, (iii) access to assets is permitted only in accordance with
management’s general or specific authorization, (iv) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences, and (v) the
Borrower and its management are able to obtain timely and accurate information
regarding the Business Operations and all material transactions relating to the
Borrower and the Subsidiaries; and no material deficiency exists with respect to
the Borrower’s or any Subsidiary’s systems of internal controls.

 

(f)                                    All of the SEC Reports, as of the
respective dates thereof, complied in all material respects, as applicable, with
the Act and the Exchange Act.

 

Section 3.02.  Organization; Corporate Existence.

 

(a)                                  The Borrower (i) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, (ii) has all requisite corporate power and authority to own its
properties and to carry on its business as now conducted and as proposed
hereafter to be conducted, (iii) is qualified to do business as a foreign
corporation in each jurisdiction (including, without limitation, the State of
Texas) in which the failure of the Borrower to be so qualified would have a
Material Adverse Effect, and (iv) has all requisite corporate power and
authority to execute and deliver, and perform all of its obligations under, the
Loan Documents.  True and complete copies of the Organic Documents of the
Borrower, together with all amendments thereto, have been furnished to the
Lender.

 

(b)                                 On the date of this Agreement, the
outstanding capital stock of the Company, and the number and amount of all
outstanding options, warrants, convertible securities, subscriptions and other
rights to acquire capital stock of the Company, are as set forth in Schedule
3.02 of the Disclosure Schedule.

 

(c)                                  Schedule 3.02 of the Disclosure Schedule
further sets forth, with respect to each Active Subsidiary on the date of this
Agreement, (i) its proper legal name, (ii) its jurisdiction of incorporation or
formation, (iii) the jurisdictions in which it is qualified to do business as a
foreign entity, (iv) the number of shares of capital stock or ownership
interests outstanding, and (v) the owner of such outstanding capital stock or
other ownership interests.  Each of the Active Subsidiaries (A) is an entity
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (B) has all requisite power and
authority to own its properties and to carry on its business as now conducted
and as

 

17

--------------------------------------------------------------------------------


 

proposed hereafter to be conducted, and to execute and deliver, and perform all
of its obligations under, the Loan Documents to which it is a party, and (C) is
not required to be qualified to do business as a foreign entity in any
jurisdiction in which it is not so qualified and the failure to be so qualified
would reasonably be expected to have a Material Adverse Effect.  True and
complete copies of the Organic Documents of each Active Subsidiary, together
with all amendments thereto to the date hereof, have been furnished to the
Lender.

 

(d)                                 On the date of this Agreement, the Borrower
has no Subsidiaries other than the Active Subsidiaries and the Dissolving
Subsidiaries.  Each of the Dissolving Subsidiaries (i) has no material assets or
liabilities, (ii) is not engaged in the conduct of any active business
operations, and (iii) is actively pursuing its dissolution as a legal entity.

 

Section 3.03.  Authorization.

 

(a)                                  The execution, delivery and performance by
the Borrower and the Subsidiaries of their respective obligations under the Loan
Documents have been duly authorized by all requisite corporate, company,
partnership and other action and will not, either prior to or as a result of the
consummation of the transactions contemplated by this Agreement: (i) violate any
provision of Applicable Law, any order of any court or other agency of
government, any provision of the Organic Documents of the Borrower or any
Subsidiary, or any Contract, indenture, agreement or other instrument to which
the Borrower or any of the Subsidiaries is a party, or by which the Borrower or
any of the Subsidiaries or any of its assets or properties are bound, or (ii) be
in conflict with, result in a breach of, or constitute (after the giving of
notice or lapse of time or both) a default under, or, except as may be provided
in the Loan Documents, result in the creation or imposition of any Lien of any
nature whatsoever upon any of the property or assets of the Borrower or any of
the Subsidiaries pursuant to, any such Contract, indenture, agreement or other
instrument.  When executed and delivered, each Loan Document to which the
Borrower or any Subsidiary is a party will constitute the valid and binding
obligation of the Borrower or such Subsidiary (as applicable), enforceable
against the Borrower or such Subsidiary in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization or
other laws affecting creditors’ rights generally, and by general principles of
equity.

 

(b)                                 Neither the Borrower nor any of the
Subsidiaries is required to obtain any Government Approval, consent or
authorization from, or to file any declaration or statement with, any
governmental instrumentality or agency in connection with or as a condition to
the execution, delivery or performance of any of the Loan Documents.

 

Section 3.04.  Litigation.  Except as disclosed on Schedule 3.04 of the
Disclosure Schedule, there is no action, suit or proceeding at law or in equity
or by or before any governmental instrumentality or other agency now pending or,
to the knowledge of the Borrower, threatened against or affecting the Borrower
or any of the Subsidiaries or any of their respective assets, which, if
adversely determined, would have a Material Adverse Effect.  The Borrower has no
Knowledge of any state of facts, events, conditions or circumstances which would
properly constitute grounds for or the basis of any meritorious suit, action,
arbitration, proceeding or investigation (including, without limitation, any
unfair labor practice charges, interference with union organizing activities, or
other labor or employment claims) against or

 

18

--------------------------------------------------------------------------------


 

with respect to the Borrower or any Subsidiary which, if adversely determined,
would have a Material Adverse Effect.

 

Section 3.05.  Material Contracts.  Except as disclosed on Schedule 3.05 of the
Disclosure Schedule, neither the Borrower nor any of the Subsidiaries is (a) a
party to any Contract, agreement or instrument or subject to any charter or
other corporate or organizational restriction which has had or could reasonably
be expected to have a Material Adverse Effect, (b) a party to any collective
bargaining agreement, or (c) in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
Contract, agreement or instrument to which it is a party or by which any of its
assets or properties is bound, which default, individually or in the aggregate,
would have or could reasonably be expected to have a Material Adverse Effect.

 

Section 3.06.  Title to Properties.  The Borrower and each of the Subsidiaries
has good title to all of its properties and assets, free and clear of all
mortgages, security interests, restrictions, encumbrances or other Liens of any
kind, except for restrictions on the nature of use thereof imposed by Applicable
Law, and except for Permitted Liens, none of which materially interfere with the
use and enjoyment of such properties and assets in the normal course of the
Business Operations as presently conducted, or materially impair the value of
such properties and assets for the purpose of such business.

 

Section 3.07.  Real Property.  Schedule 3.07 of the Disclosure Schedule sets
forth a correct and complete list of all Real Properties currently leased or
occupied by the Borrower and/or any of the Subsidiaries.  Neither the Borrower
nor any of the Subsidiaries owns any Real Properties.  The Borrower and each
Subsidiary has a valid lessee’s interest in each Real Property currently leased
or occupied by the Borrower or such Subsidiary.  Neither the Borrower, any
Subsidiary, or, to the Borrower’s Knowledge, any other party thereto, is in
material breach or violation of any requirements of any such lease; and such
Real Properties are in good condition (reasonable wear and tear excepted) and
are adequate for the current and proposed businesses of the Borrower and the
Subsidiaries.

 

Section 3.08.  Machinery and Equipment.  The machinery and equipment owned
and/or used by the Borrower and the Subsidiaries is, as to each individual
material item of machinery and equipment, and in the aggregate as to all such
equipment, in good and usable condition and in a state of good maintenance and
repair (reasonable wear and tear excepted), and adequate for its use in the
Business Operations.

 

Section 3.09.  Capitalization.  Except as set forth in Schedule 1.01 or Schedule
3.02 of the Disclosure Schedule and for new Subsidiaries formed in accordance
with Section 5.11 below, the Borrower does not, directly or indirectly, own any
capital stock of or any form of equity interest in any other Person.

 

Section 3.10.  Solvency.  After giving effect to the Loans and the other
transactions contemplated hereby, the borrowings made and/or to be made by the
Borrower under this Agreement do not and will not render the Borrower insolvent
or with unreasonably small capital for its business; the fair saleable value of
all of the assets and properties of the Borrower does now, and will, upon the
funding of the Loans contemplated hereby, exceed the aggregate liabilities and
Indebtedness of the Borrower (including contingent liabilities); the Borrower is
not

 

19

--------------------------------------------------------------------------------


 

contemplating either the filing of a petition under any state or federal
bankruptcy or insolvency law, or the liquidation of all or any substantial
portion of its assets or property; the Borrower has no knowledge of any Person
contemplating the filing of any such petition against the Borrower; and the
Borrower reasonably anticipates that it will be able to pay its debts as they
mature.

 

Section 3.11.  No Investment Company.  The Borrower is not an “investment
company” or a company “controlled” by an “investment company” as such terms are
defined in the Investment Company Act of 1940, as amended.

 

Section 3.12.  Margin Securities.  The Borrower does not own or have any present
intention of acquiring any “margin security” or any “margin stock” within the
meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System (herein called “margin security” and “margin stock”).  None of
the proceeds of the Loans will be used, directly or indirectly, for the purpose
of purchasing or carrying, or for the purpose of reducing or retiring any
Indebtedness which was originally incurred to purchase or carry, any margin
security or margin stock or for any other purpose which might constitute the
transactions contemplated hereby a “purpose credit” within the meaning of said
Regulations T, U or X, or cause this Agreement to violate any other regulation
of the Board of Governors of the Federal Reserve System or the Exchange Act, or
any rules or regulations promulgated under such statutes.

 

Section 3.13.  Taxes.

 

(a)                                  All federal, state and local tax returns
and tax reports required to be filed by the Borrower and/or any Subsidiary have
been timely filed with the appropriate governmental agencies in all
jurisdictions in which such returns and reports are required to be filed.  All
federal, state and local income, franchise, sales, use, property, excise, ad
valorem, value-added, payroll and other taxes (including interest, penalties and
additions to tax and including estimated tax installments where required to be
filed and paid) due from or with respect to the Borrower and the Subsidiaries
have been paid to the extent due and payable, and appropriate accruals have been
made on the Borrower’s books for taxes not yet due and payable.  All taxes and
other assessments and levies which the Borrower and/or any Subsidiary is
required by law to withhold or to collect have been duly withheld and collected,
and have been paid over to the proper governmental authorities to the extent due
and payable.  Except as set forth in Schedule 3.13 of the Disclosure Schedule,
there are no outstanding or pending material claims, deficiencies or assessments
for taxes, interest or penalties with respect to any taxable period of the
Borrower or any Subsidiary, and no outstanding tax Liens.

 

(b)                                 Except as disclosed in Schedule 3.13 of the
Disclosure Schedule, the Borrower has no Knowledge and has not received notice
of any pending audit with respect to any federal, state or local tax returns of
the Borrower or any Subsidiary, and no waivers of statutes of limitations have
been given or requested with respect to any tax years or tax filings of the
Borrower or any Subsidiary.

 

Section 3.14.  ERISA.  Except as set forth in Schedule 3.14 of the Disclosure
Schedule, neither the Borrower nor any ERISA Affiliate of the Borrower maintains
or has any obligation to make any contributions to any pension, profit sharing
or other similar plan providing for deferred compensation to any employee.  With
respect to any such plan(s) as may now exist or may hereafter be established by
the Borrower or any ERISA Affiliate of the Borrower, and which

 

20

--------------------------------------------------------------------------------


 

constitutes an “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA, except as set forth on Schedule 3.14 of the Disclosure
Schedule:  (a) the Borrower or the subject ERISA Affiliate has paid and shall
cause to be paid when due all amounts necessary to fund such plan(s) in
accordance with its terms, (b) except for normal premiums payable by the
Borrower to the Pension Benefit Guaranty Corporation (“PBGC”), the Borrower or
the subject ERISA Affiliate has not taken and shall not take any action which
could result in any liability to the PBGC, or any of its successors or assigns,
(c) the present value of all accrued benefits thereunder shall not at any time
exceed the value of the assets of such plan(s) allocable to such accrued
benefits, (d) there have not been and there shall not be any transactions such
as would cause the imposition of any tax or penalty under Section 4975 of the
Code or under Section 502 of ERISA, which would adversely affect the funded
benefits attributable to the Borrower or the subject ERISA Affiliate, (e) there
has not been and there shall not be any termination or partial termination
thereof (other than a partial termination resulting solely from a reduction in
the number of employees of the Borrower or an ERISA Affiliate of the Borrower,
which reduction is not anticipated by the Borrower), and there has not been and
there shall not be any “reportable event” (as such term is defined in
Section 4043(b) of ERISA) on or after the effective date of Section 4043(b) of
ERISA with respect to any such plan(s) subject to Title IV of ERISA, (f) no
“accumulated funding deficiency” (as defined in Section 412 of the Code) has
been or shall be incurred on or after the effective date of Section 412 of the
Code, (g) such plan(s) have been and shall be determined to be “qualified”
within the meaning of Section 401(a) of the Code, and have been and shall be
duly administered in compliance with ERISA and the Code, and (h) the Borrower is
not aware of any fact, event, condition or cause which might adversely affect
the qualified status thereof.  As respects any “multi-employer plan” (as such
term is defined in Section 3(37) of ERISA) to which the Borrower or any ERISA
Affiliate thereof has heretofore been, is now, or may hereafter be required to
make contributions, the Borrower or such ERISA Affiliate has made and shall make
all required contributions thereto, and there has not been and shall not be any
“complete withdrawal” or “partial withdrawal” (as such terms are respectively
defined in Sections 4203 and 4205 of ERISA) therefrom on the part of the
Borrower or such ERISA Affiliate.

 

Section 3.15.  Intellectual Property.  The Borrower and the Subsidiaries own or
have the valid right to use all material patents, trademarks, copyrights,
software, computer programs, equipment designs, network designs, equipment
configurations, technology and other intellectual property used, marketed and
sold in the Business Operations, and the Borrower and the Subsidiaries are in
compliance in all material respects with all licenses, user agreements and other
such agreements regarding the use of intellectual property used in the Business
Operations; and the Borrower has no Knowledge that or received notice claiming
that any of such intellectual property infringes upon or violates the rights of
any other Person.

 

Section 3.16.  Compliance with Laws.  The Borrower and the Subsidiaries are in
compliance with all occupational safety, health, wage and hour, employment
discrimination, environmental, flammability, labeling and other Applicable Law
(including, without limitation, healthcare laws and regulations, and healthcare
reimbursement laws and regulations) which are material to the Business
Operations, except where such non-compliance would not, individually or in the
aggregate, have a Material Adverse Effect.  To the Borrower’s Knowledge, there
are no state or facts, events, conditions or occurrences which may now or
hereafter constitute or result in a violation of any Applicable Law, or which
may give rise to the assertion of any such

 

21

--------------------------------------------------------------------------------


 

violation, which could have a Material Adverse Effect.  Neither the Borrower nor
any Subsidiary has received written notice of default or violation, nor is the
Borrower or any Subsidiary in default or violation, with respect to any
judgment, order, writ, injunction, decree, demand or assessment issued by any
court or any federal, state, local, municipal or other governmental agency,
board, commission, bureau, instrumentality or department, domestic or foreign,
relating to any aspect of the Borrower’s or any Subsidiaries’ business, affairs,
properties or assets, which default(s) or violation(s) would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. 
Neither the Borrower nor any Subsidiary has received written notice of or been
charged with, or is, to the Borrower’s Knowledge, under investigation with
respect to, any violation(s) of any provision of any Applicable Law, which
violation(s) would, individually or in the aggregate, have a Material Adverse
Effect.

 

Section 3.17.  Licenses and Permits.  The Borrower and each Subsidiary has all
federal, state and local licenses and permits required to be maintained in
connection with the Business Operations, except where the failure to maintain
any such license or permit would not, individually or in the aggregate, have a
Material Adverse Effect; and all such licenses and permits are valid and in full
force and effect.  The Borrower and each Subsidiary has complied with the
requirements of such licenses and permits in all material respects, and has
received no notice of any pending or threatened proceedings for the suspension,
termination, revocation or limitation thereof. There is no circumstance or
condition Known to the Borrower that would cause or permit any of such licenses
or permits to be voided, revoked or withdrawn.

 

Section 3.18.  Insurance.  Schedule 3.18 of the Disclosure Schedule lists all
insurance coverages maintained by the Borrower and the Subsidiaries, including
the names of insurers, policy limits and deductibles.  Neither the Borrower nor
any Subsidiary has received written notice of cancellation or intent not to
renew any of such policies, and to the Borrower’s Knowledge, there has not
occurred, and there does not exist, any condition (other than general
industry-wide conditions) such as would cause any of such insurers to cancel any
of such insurance coverages, or would be reasonably likely to materially
increase the premiums charged to the Company and the Subsidiaries for coverages
consistent with the scope and amounts of coverages as in effect on the date of
this Agreement.

 

Section 3.19.  Environmental Laws.

 

(a)                                  The Borrower and each Subsidiary has
complied with all Environmental Laws relating to its business and properties,
except where non-compliance would not, individually or in the aggregate, have a
Material Adverse Effect; and to the Borrower’s Knowledge, there exist no
Hazardous Substances in amounts in violation of applicable Environmental Laws on
any of the Real Properties the existence of which would have a Material Adverse
Effect, except those that are stored and used in compliance with Applicable
Laws.

 

(b)                                 Neither the Borrower nor any Subsidiary has
received notice of any pending or threatened litigation or administrative
proceeding which in any instance (i) asserts or alleges any violation of
applicable Environmental Laws on the part of the Borrower or any Subsidiary,
(ii) asserts or alleges that the Borrower or any Subsidiary is required to clean
up, remove or otherwise take remedial or other response action due to the
disposal, depositing, discharge, leaking or other release of any Hazardous
Substances or materials, or (iii) asserts or alleges that the Borrower or any
Subsidiary is required to pay all or any portion of the costs of

 

22

--------------------------------------------------------------------------------


 

any past, present or future cleanup, removal or remedial or other response
action which arises out of or is related to the disposal, depositing, discharge,
leaking or other release of any hazardous substances or materials by the
Borrower or any Subsidiary.  To the Borrower’s Knowledge, neither the Borrower
nor any Subsidiary is subject to any judgment, decree, order or citation related
to or arising out of any Environmental Laws.  To the Borrower’s Knowledge,
neither the Borrower nor any Subsidiary has been named or listed as a
potentially responsible party by any governmental body or agency in any matter
arising under any Environmental Laws.  Neither the Borrower nor any Subsidiary
is a participant in, nor does the Borrower have Knowledge of, any governmental
investigation involving any of the Real Properties.

 

(c)                                  Neither the Borrower or any Subsidiary nor,
to the Borrower’s Knowledge, any other person, firm, corporation or governmental
entity has caused or permitted any Hazardous Substances or other materials to be
stored, deposited, treated, recycled or disposed of on or at any of the Real
Properties which materials, if known to be present, would reasonably be expected
to require or authorize cleanup, removal or other remedial action under any
applicable Environmental Laws.

 

(d)                                 As used in this Section 3.19 and in
Section 5.08 below, the following terms have the following meanings:

 

“Environmental Laws” include all federal, state, and local laws, rules,
regulations, ordinances, permits, orders, and consent decrees agreed to by the
Borrower or any Subsidiary, relating to health, safety, and environmental
matters applicable to the business and property of the Borrower or any
Subsidiary.  Such laws and regulations include but are not limited to the
Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §6901 et seq., as
amended; the Comprehensive Environmental Response, Compensation and Liability
Act (“CERCLA”), 42 U.S.C. §9601 et seq., as amended; the Toxic Substances
Control Act (“TSCA”), 15 U.S.C. §2601 et seq., as amended; and the Clean Water
Act, 33 U.S.C. §1331 et seq., as amended.

 

“Hazardous Substances”, “Release”, “Respond” and “Response” shall have the
meanings assigned to them in CERCLA, 42 U.S.C. §9601, as amended.

 

“Notice” means any actual summons, citation, directive, information request,
notice of potential responsibility, notice of violation or deficiency, order,
claim, complaint, investigation, proceeding, judgment, letter, or other written
communication from the United States Environmental Protection Agency or other
federal, state, or local agency or authority, or any other entity or individual,
public or private, concerning any intentional or unintentional act or omission
which involves management of Hazardous Substances in amounts in violation of
Environmental Laws on or transported off any Real Properties; the imposition of
any liens asserted by government entities in connection with any Borrower’s or
Subsidiary’s response to the presence or Release of Hazardous Substances in
amounts in violation of Environmental Laws; and any alleged violation of or
responsibility under any Environmental Laws.

 

Section 3.20.  Sensitive Payments.  Neither the Borrower nor any Subsidiary has
(a) made any contributions, payments or gifts to or for the private use of any
governmental official, employee or agent where either the payment or the purpose
of such contribution, payment or gift is illegal under the laws of the United
States or the jurisdiction in which made, (b) established or maintained any
unrecorded fund or asset for any purpose or made any false or artificial entries
on

 

23

--------------------------------------------------------------------------------


 

its books, (c) made any payments to any person with the intention that any part
of such payment was to be used for any purpose other than that described in the
documents supporting the payment, or (d) done business with or proposes to do
business with any country, or any Person in any country, which is prohibited or
restricted under any Applicable Law of the United States, or engaged in or
proposes to engage in any “trading with the enemy” or other transactions
violating any rules or regulations of the Office of Foreign Assets Control or
any similar laws, rules or regulations of any federal, state, local or foreign
government or governmental agency.

 

Section 3.21.  Full Disclosure.  No statement of fact made by the Borrower in
this Agreement or any other Loan Document, in any SEC Report, or in any
information memorandum, business summary, agreement, certificate, schedule or
other written statement furnished by the Borrower to the Lender pursuant hereto,
contains or will contain any untrue statement of a material fact, or omits or
will omit to state any material fact necessary to make any statements contained
herein or therein not misleading, in any manner or instance in which the
correction of such statement would indicate, result in or reflect a Material
Adverse Effect relative to the represented facts.  Except for matters of a
general economic or political nature which do not affect the Borrower or any
Subsidiary uniquely, there is no fact presently known to the Borrower or any
Subsidiary which has not been disclosed to the Lender, which has had or would
reasonably be expected to have a Material Adverse Effect.

 

Section 3.22.  Revolving Loan Agreement.  All representations and warranties
made by the Borrower in the Revolving Loan Agreement are true and correct in all
respects on and as of the Closing Date.

 

IV.                               CONDITIONS TO CLOSING

 

The obligation of the Lender to make the incremental additional Tranche B Term
Loan hereunder, sell the Original Warrant hereunder, and consummate the other
transactions contemplated hereby are subject to the following conditions
precedent:

 

Section 4.01.  Representations and Warranties.  The representations and
warranties set forth in Article III hereof and in the other Loan Documents shall
be true and correct on and as of the Closing Date.

 

Section 4.02.  Loan Documents.  The Borrower and the Active Subsidiaries (as
applicable) shall have duly executed and/or delivered to the Lender all of the
following:

 

(a)                                  The Notes;

 

(b)                                 The Warrant;

 

(c)                                  The Registration Rights Agreement;

 

(d)                                 A certificate of the Secretary or an
Assistant Secretary of the Borrower, certifying the vote of the Board of
Directors of the Borrower authorizing and directing the execution and delivery
of this Agreement and the other Loan Documents to be executed and delivered by
the Borrower hereunder, the Revolving Loan Agreement and/or related promissory

 

24

--------------------------------------------------------------------------------


 

notes, security agreements and other documents, and all further agreements,
instruments, certificates and other documents pursuant hereto and thereto;

 

(e)                                  A certificate of the Secretary of State of
the State of Delaware, dated reasonably prior to the Closing Date, stating that
the Borrower is duly formed and in good standing in such jurisdiction; and

 

(f)                                    Such other agreements, instruments,
documents and certificates (including, without limitation, satisfactory lien and
judgment searches respecting the Borrower and the Subsidiaries) as the Lender or
its counsel may reasonably request.

 

Section 4.03.  Repayment of Revolving Credit Advances.  The Borrower shall have
executed and delivered the Revolving Loan Agreement and all related promissory
notes, security agreements and other documents required thereunder (all of which
shall be in form and substance reasonably satisfactory to the Lender), and shall
have repaid to the Lender, out of the initial advances made under the Revolving
Loan Agreement, all Advances (as such term is defined in the Original Agreement)
and all unpaid accrued interest thereon and Monitoring Fees (as such term is
defined in the original Agreement) to the Closing Date.

 

Section 4.04.  Equity Contribution.  Subsequent to June 1, 2008, the Borrower
shall have received (and provided evidence thereof satisfactory to the Lender)
net equity proceeds in an amount not less than $1,000,000 from the issuance and
sale of Common Stock on terms and conditions satisfactory to the Lender.

 

Section 4.05.  Fees and Reimbursements.  The Borrower shall have paid the
Closing Fees, and shall have paid or reimbursed the Lender for its reasonable
out-of-pocket costs, charges and expenses incurred to the Closing Date in
connection with the transactions contemplated by this Agreement.

 

Section 4.06.  Further Matters.  All legal matters, and the form and substance
of all documents, incident to the transactions contemplated hereby shall be
satisfactory to counsel for the Lender.

 

Section 4.07.  No Default.  No Default or Event of Default shall have occurred
and be continuing.

 

V.                                   AFFIRMATIVE COVENANTS

 

The Borrower hereby covenants and agrees that, from the date hereof and until
all Obligations (whether now existing or hereafter arising) have been paid in
full, unless the Lender shall otherwise consent in writing, the Borrower shall,
and shall cause each of its Subsidiaries to:

 

Section 5.01.  Corporate and Insurance.  Do or cause to be done all things
necessary to at all times (a) preserve, renew and keep in full force and effect
its corporate or other legal existence, rights, licenses, permits and franchises
(except that the Dissolving Subsidiaries shall continue diligently to pursue and
complete their dissolution), (b) comply with the Loan Documents and any other
agreements and instruments executed and delivered hereunder and thereunder (to
the extent a party thereto), (c) maintain, preserve and protect all of its
franchises

 

25

--------------------------------------------------------------------------------


 

and material trade names, and preserve all of its material property used or
useful in the conduct of its business and keep the same in good repair, working
order and condition (reasonable wear and tear excepted), and from time to time
make, or cause to be made, all needed and proper repairs, renewals,
replacements, betterments and improvements thereto, so that the Business
Operations carried on in connection therewith may be properly and advantageously
conducted at all times, (d) maintain insurance in amounts, on such terms and
against such risks (including fire and other hazards insured against by extended
coverage, public liability insurance covering claims for personal injury, death
or property damage, and professional liability insurance) as are customary for
companies of similar size in the same or similar businesses and operating in the
same or similar locations, as well as all such other insurance as is required by
the Collateral Agreement, each of which policies (other than workers
compensation) shall be issued by a financially sound and reputable insurer
reasonably satisfactory to the Lender and shall name the Lender as loss payee
and additional insured as its interest appears and provide for the Lender to
receive written notice thereof at least thirty (30) days prior to any
cancellation of the subject policy, and (e) comply in all material respects with
all material Contracts and material obligations to which it is a party or by
which it is bound, all benefit plans which it maintains or is required to
contribute to, and all Applicable Law (including, without limitation,
Environmental Laws, healthcare laws and regulations and healthcare reimbursement
laws and regulations) material to its Business Operations, and all requirements
of its insurers, whether now in effect or hereafter enacted, promulgated or
issued.  The Borrower will provide to the Lender a certificate of the foregoing
insurance, promptly upon request.

 

Section 5.02.  Payment of Taxes.  File, pay and discharge, or cause to be paid
and discharged, all material taxes, assessments and governmental charges or
levies imposed upon the Borrower and/or any Subsidiary or upon its income and
profits or upon any of its property (real, personal or mixed) or upon any part
thereof, before the same shall become in default, as well as all lawful claims
for labor, materials, supplies and otherwise, which, if unpaid when due, might
become a Lien or charge upon such property or any part thereof; provided,
however, that neither the Borrower nor any Subsidiary shall be required to pay
and discharge or cause to be paid and discharged any such tax, assessment,
charge, levy or claim so long as (a) the validity thereof shall be contested in
good faith by appropriate proceedings and the Borrower or such Subsidiary shall
have set aside on its books adequate reserves with respect to any such tax,
assessment, charge, levy or claim so contested, and (b) payment with respect to
any such tax, assessment, charge, levy or claim shall be made before any of the
Borrower’s or such Subsidiary’s property shall be seized or sold in satisfaction
thereof.

 

Section 5.03.  Notices.  Give prompt written notice to the Lender of (a) the
filing by the Borrower of any SEC Reports, (b) any proceedings instituted
against the Borrower or any Subsidiary in any federal or state court or before
any commission or other regulatory body, whether federal, state or local, which,
if adversely determined, could reasonably be expected to have a Material Adverse
Effect, and (c) the occurrence of any material casualty to any Collateral, any
Material Adverse Effect, or any Default (if the Borrower knows or reasonably
should know of the existence thereof) or Event of Default, and the action that
the Borrower has taken, is taking, or proposes to take with respect thereto.

 

26

--------------------------------------------------------------------------------


 

Section 5.04.  Periodic Reports.  Furnish to the Lender:

 

(a)                                  Within ninety (90) calendar days after the
end of each Fiscal Year, consolidated balance sheets, and consolidated and
consolidating statements of income, statements of stockholders’ equity, and
statements of cash flows of the Borrower and its Subsidiaries, together with
footnotes and supporting schedules thereto, certified (as to the consolidated
statements) by independent certified public accountants selected by the Borrower
and reasonably satisfactory to the Lender, showing the financial condition of
the Borrower and its Subsidiaries at the close of such Fiscal Year and the
results of operations of the Borrower and its Subsidiaries during such Fiscal
Year;

 

(b)                                 Within thirty (30) calendar days after the
end of each calendar month (forty-five (45) calendar days in the case of the end
of a fiscal quarter), consolidated (and, if specifically requested by the Lender
reasonably in advance, but not more frequently than quarterly, consolidating)
unaudited balance sheets, statements of income and statements of cash flows of
the Borrower and its Subsidiaries, together with supporting schedules thereto,
prepared by the Borrower and certified by the Borrower’s Chairman, President,
Chief Executive Officer, Chief Financial Officer or Chief Accounting Officer,
such balance sheets to be as of the close of such calendar month and such
statements of income and statements of cash flows to be for the period from the
beginning of the then-current Fiscal Year to the end of such calendar month,
together with comparative statements of income and cash flows for the
corresponding period in the immediately preceding Fiscal Year, in each case
subject to normal audit and year-end adjustments;

 

(c)                                  Concurrently with the delivery of each of
the financial statements required by Sections 5.04(a) and 5.04(b) above, a
certificate on behalf of the Borrower (signed by the Chairman, President, Chief
Executive Officer, Chief Financial Officer or Chief Accounting Officer of the
Borrower), certifying that he has examined the provisions of this Agreement and
that no Default or Event of Default has occurred and/or is continuing;

 

(d)                                 Within fifteen (15) calendar days after the
end of each calendar month, an accounts receivable aging report and an accounts
payable aging report for the Borrower and the Subsidiaries (each on a
consolidated and consolidating basis);

 

(e)                                  As soon as approved by the Borrower’s Board
of Directors (but in any event not later than the beginning of each Fiscal
Year), a budget and operating plan (on a month-by-month basis) for such Fiscal
Year, in such detail as may reasonably be required by the Lender;

 

(f)                                    As and when distributed to the Borrower’s
stockholders, copies of all proxy materials, reports and other information which
the Borrower provides to its stockholders in their capacity as such; and as and
when distributed to any other holders of Indebtedness of the Borrower or the
Subsidiaries (including, without limitation, the holders of the Indebtedness
under the Revolving Loan Agreement), copies of all reports, statements and other
information provided in writing to such lenders; and

 

(g)                                 Promptly, from time to time, such other
information regarding the Borrower’s or any Subsidiary’s operations, assets,
business, affairs and financial condition, as the Lender may reasonably request.

 

27

--------------------------------------------------------------------------------


 

To the extent that the financial statements required by Sections 5.04(a) and
5.04(b) are contained in any SEC Reports filed by the Borrower within the
required time period for the delivery of such financial statements, then the
Borrower shall be deemed to have complied with the subject financial statement
delivery by notifying the Lender of the filing of the subject SEC Report.

 

In the event that, subsequent to the completion of the presently planned
deregistration of the Common Stock under the Exchange Act, the Borrower has any
class of equity securities registered under the Exchange Act, then, to the
extent that any report or other delivery required under this Section 5.04 or
elsewhere in this Agreement will, at the time of anticipated delivery to the
Lender, contain any material non-public information, the Borrower will notify
the Lender thereof as promptly as practicable prior to the delivery of such
report (but without disclosing the specific items of material non-public
information or the nature thereof), and if so requested by the Lender prior to
the required date of the information delivery hereunder, the Borrower shall
(x) if reasonably practicable, redact such material non-public information from
the subject report prior to the delivery thereof to the Lender, or (y) defer
delivery of such report until such time as the Borrower has made public
disclosure of the subject material information or the Lender has affirmatively
requested delivery of such report.  Absent timely request by the Lender as
aforesaid, the Borrower shall make the required delivery to the Lender on a
timely basis.

 

Section 5.05.  Books and Records; Inspection.  Maintain centralized books and
records regarding all of the Business Operations at the Borrower’s principal
place of business, and permit agents or representatives of the Lender at
reasonable intervals to inspect, at any time during normal business hours, upon
reasonable notice, and without undue material disruption of the Business
Operations, all of the Borrower’s and its Subsidiaries’ various facilities,
books and records (wherever located), to make copies, abstracts and/or
reproductions thereof, and to discuss the business and affairs of the Borrower
and the Subsidiaries with the management of the Borrower; and without limitation
of the foregoing, the Lender may engage an independent auditing firm to conduct
an audit of the Collateral and the Borrower’s books and records on an annual
basis.

 

Section 5.06.  Accounting.  Maintain a standard system of accounting in order to
permit the preparation of financial statements in accordance with GAAP.

 

Section 5.07.  Reimbursements.  Pay or reimburse the Lender or other appropriate
Persons on demand for all reasonable costs, expenses and other charges incurred
or payable from time to time in connection with the transactions contemplated by
this Agreement, any waivers or amendments in respect of any Loan Documents, any
“workout” or enforcement action, and any bankruptcy or insolvency proceedings
relating to the Borrower or any Subsidiary, including but not limited to any and
all search fees, recording fees, costs of inspections and legal and accounting
fees; provided that, except for any such audit conducted during the continuance
of an Event of Default, the Borrower shall not be obligated to pay or reimburse
the Lender for the cost of more than one audit performed by an independent
auditing firm (as contemplated by Section 5.05 above) in any twelve (12) month
period.

 

Section 5.08.  Environmental Response.  In the event of any material discharge,
spill, injection, escape, emission, disposal, leak or other Release of Hazardous
Substances in amounts in violation of applicable Environmental Laws by the
Borrower or any Subsidiary on any Real Property owned or leased by the Borrower
or any Subsidiary, which is not authorized by a permit

 

28

--------------------------------------------------------------------------------


 

or other approval issued by the appropriate governmental agencies and which
requires notification to or the filing of any report with any federal or state
governmental agency, the Borrower shall promptly: (a) notify the Lender; and
(b) comply with the notice requirements of the Environmental Protection Agency
and applicable state agencies, and take all steps necessary to promptly clean up
such discharge, spill, injection, escape, emission, disposal, leak or other
Release in accordance with all applicable Environmental Laws and the Federal
National Contingency Plan, and, if required by Applicable Law, receive a
certification from all applicable state agencies or the Environmental Protection
Agency, that such Real Property has been cleaned up to the satisfaction of such
agency(ies).

 

Section 5.09.  Management.  Cause James B Kaiser to continue to be employed or
to function as the chief executive officer of the Borrower, and James J.
TerBeest to be employed or to function as the chief financial officer of the
Borrower, unless a successor is appointed within sixty (60) days after the
termination of such individual’s employment, and such successor is reasonably
satisfactory to the Lender.

 

Section 5.10.  Use of Proceeds.  Cause all proceeds of the Loans to be utilized
solely in the manner and for the purposes set forth in Section 2.04 hereof.

 

Section 5.11.  Future Subsidiaries.  At any time and from time to time when the
Borrower or any of its Subsidiaries proposes to form or acquire any Subsidiary
subsequent to the Closing Date, or in the event that and at such time as any of
the Dissolving Subsidiaries shall have or hold any material assets or shall
engage in active business operations, the Borrower shall give written notice
thereof to the Lender reasonably in advance of the formation or acquisition of
such Subsidiary or such change of status of a Dissolving Subsidiary, providing
information therefor of the type called for in Schedule 3.02 of the Disclosure
Schedule; and contemporaneously with the formation or acquisition of such new
Subsidiary or such change of status of a Dissolving Subsidiary, the Borrower
shall cause such new Subsidiary or affected Dissolving Subsidiary to execute and
deliver (a) a guaranty agreement in substantially the form of the Guaranty
Agreement (or a joinder agreement with respect to the existing Guaranty
Agreement in form and substance reasonably satisfactory to the Lender), and
(b) a Collateral Agreement (with completed perfection certificate and other
appropriate Security Documents) in substantially the form of the Collateral
Agreement as currently in place (or a joinder agreement with respect to the
existing Collateral Agreement in form and substance reasonably satisfactory to
the Lender) and other Security Documents as reasonably requested by the Lender. 
Nothing contained in this Section 5.11 shall be deemed to constitute any waiver
by the Lender of any consent otherwise required under this Agreement or any
other Loan Document with respect to the formation or acquisition of any
Subsidiary or any change in status of a Dissolving Subsidiary.

 

Section 5.12.  Landlord Waivers.  To the extent reasonably requested by the
Lender from time to time subsequent to the Closing Date, use commercially
reasonable efforts to obtain, within thirty (30) days after the Lender’s request
therefor, in form and substance reasonably satisfactory to the Lender, any and
all bailee waivers, warehousemen’s waivers, Landlord Waivers and/or access
agreements requested by the Lender in respect of locations where there is stored
or held any material books or records, or any other Collateral having an
aggregate fair market value in excess of $25,000 (including, without limitation,
existing offices in Dallas, Texas).

 

29

--------------------------------------------------------------------------------


 

VI.                               NEGATIVE COVENANTS

 

The Borrower hereby covenants and agrees that, until all Obligations (whether
now existing or hereafter arising) have been paid in full, unless the Lender
shall otherwise consent in writing, the Borrower shall not, and shall not permit
any Subsidiary to, directly or indirectly:

 

Section 6.01.  Indebtedness.  Incur, create, assume, become or be liable in any
manner with respect to, or permit to exist, any Indebtedness, other than:

 

(a)                                  Indebtedness to the Lender pursuant to the
Loan Documents;

 

(b)                                 liabilities with respect to trade
obligations, accounts payable, or other similar payments, operating leases and
other normal accruals incurred in the ordinary course of business, or with
respect to which the Borrower or the subject Subsidiary is contesting in good
faith the amount or validity thereof by appropriate proceedings, and then only
to the extent that the Borrower or the subject Subsidiary has set aside on its
books adequate reserves therefor;

 

(c)                                  Indebtedness existing on the date of this
Agreement owed to those Persons, in those amounts and having those maturities as
set forth in Schedule 6.01 of the Disclosure Schedule;

 

(d)                                 Capitalized Leases reflected in the
Financial Statements, and Capitalized Leases hereafter entered into by the
Borrower or its Subsidiaries in the ordinary course of the Business Operations;

 

(e)                                  purchase money Indebtedness incurred in
connection with the Borrower’s or its Subsidiaries’ acquisition of capital
assets in the ordinary course of the Business Operations;

 

(f)                                    Subordinated Debt in such amounts and
upon such terms and conditions as shall be acceptable to the Lender in its sole
and absolute discretion;

 

(g)                                 intercompany Indebtedness between the
Borrower and any Wholly-Owned Subsidiary or between Wholly-Owned Subsidiaries;

 

(h)                                 Guarantees to the extent permitted pursuant
to Section 6.03 below; and

 

(i)                                     Indebtedness under the Revolving Loan
Agreement (subject to the limitations set forth in Section 6.12(b) below).

 

Section 6.02.  Liens.  Create, incur, assume or suffer to exist any Lien or
other encumbrance of any nature whatsoever on any of its assets, now or
hereafter owned, other than:

 

(a)                                  subject to Section 5.02 above, Liens
securing the payment of taxes which are either not yet due or the validity of
which is being contested in good faith by appropriate proceedings, and as to
which the Borrower or the subject Subsidiary shall have set aside on its books
adequate reserves;

 

(b)                                 deposits under workers’ compensation,
unemployment insurance and social security laws, or to secure the performance of
bids, tenders, contracts (other than for the

 

30

--------------------------------------------------------------------------------


 

repayment of money borrowed) or leases, or to secure statutory obligations or
surety or appeal bonds, or to secure indemnity, performance or other similar
bonds in the ordinary course of business;

 

(c)                                  statutory Liens of landlords and Liens
imposed by law, such as, carriers’, warehousemen’s, materialmen’s or mechanics’
liens, incurred by the Borrower or any Subsidiary in good faith in the ordinary
course of business and discharged promptly after same are incurred; fully bonded
Liens arising out of a judgment or award against the Borrower or any Subsidiary
with respect to which the Borrower or such Subsidiary shall currently be
prosecuting an appeal, a stay of execution pending such appeal having been
secured; and Liens arising out of a judgment or award against the Borrower or
any Subsidiary which are fully covered by insurance (subject to applicable
deductibles) and for which the relevant insurer has not denied or disclaimed
coverage;

 

(d)                                 other Liens incurred in connection with
Indebtedness expressly permitted pursuant to Section 6.01(d) and/or
Section 6.01(e) above, provided that such Liens do not extend to any assets or
property other than the specific assets or properties acquired pursuant to such
permitted Indebtedness;

 

(e)                                  encumbrances consisting of easements,
rights-of-way, survey exceptions and other similar restrictions on the use of
Real Property, or minor irregularities in title thereto which do not materially
impair the use of such property in the operation of the business of the Borrower
and its Subsidiaries (provided that the placement by the owner of any leased
Real Property of a mortgage or deed of trust on the subject land and/or building
shall not be deemed a Lien on the leasehold interest of the Borrower or the
subject Subsidiary);

 

(f)                                    Liens in existence on the date of this
Agreement, as set forth on Schedule 6.02 of the Disclosure Schedule;

 

(g)                                 Liens arising out of judgments or awards
(i) which are fully covered by insurance (subject to applicable deductibles) and
for which the relevant insurer has not denied or disclaimed coverage, or
(ii) with respect to which the Borrower or the subject Subsidiary shall be
prosecuting an appeal in good faith and in respect of which a stay of execution
shall have been issued;

 

(h)                                 Liens in favor of the Lender;

 

(i)                                     Liens under the Revolving Loan
Agreement; and

 

(j)                                     extensions, renewals or replacements of
any Lien referred to in clauses (a) through (g) above, provided that same shall
not effect any increase in any principal amount secured thereby.

 

Section 6.03.  Guarantees.  Guarantee, endorse or otherwise in any manner become
or be responsible for obligations of any other Person, except (a) endorsements
of negotiable instruments for collection in the ordinary course of business,
(b) guarantees by the Borrower of obligations of Wholly-Owned Subsidiaries
(other than Dissolving Subsidiaries) in the ordinary course of business, and
(c) guarantees by Wholly-Owned Subsidiaries (other than Dissolving Subsidiaries)
of the Borrower’s obligations under the Revolving Loan Agreement.

 

31

--------------------------------------------------------------------------------


 

Section 6.04.  Sales of Assets and Management.  (a) Sell, lease, transfer,
encumber or otherwise dispose of any of the Borrower’s or any Subsidiary’s
properties, assets, rights, licenses or franchises (including, without
limitation, equity interests in Subsidiaries) other than (i) sales of inventory
in the ordinary course of business, (ii) licenses, joint ventures and related
transactions entered into, modified or terminated in the ordinary course of
business, or (iii) the disposition of surplus or obsolete personal properties in
the ordinary course of business, or (b) permit any Affiliate of the Borrower
(other than a Domestic Subsidiary which is a party to the Collateral Agreement)
to own or obtain any patent, patent application, copyright, copyright
application, trademark, trademark application, license, or other intangible
asset relating to the Business Operations except in the normal course of
business on terms and conditions no less favorable to the Borrower or any
Subsidiary than those which could be obtained in an arms’ length transaction
with an unaffiliated third party.

 

Section 6.05.  Sale-Leaseback.  Enter into any arrangement with any Person
whereby the Borrower or any Subsidiary shall sell or transfer any property
(real, personal or mixed) used or useful in the Business Operations, whether now
owned or hereafter acquired, and thereafter rent or lease such property.

 

Section 6.06.  Investments; Acquisitions.  Make any Investment in, or otherwise
acquire or hold securities (including, without limitation, capital stock and
evidences of Indebtedness) of, or make loans or advances to, or enter into any
arrangement for the purpose of providing funds or credit to, any other Person
(including any Affiliate), except:

 

(a)                                  Investments in Wholly-Owned Subsidiaries
which have complied with the requirements of Section 5.11 hereof;

 

(b)                                 advances (to the extent permitted by
Applicable Law, including federal securities laws) to employees of the Borrower
or any Wholly-Owned Subsidiaries (other than Dissolving Subsidiaries) for normal
business expenses not to exceed at any time $25,000 in the aggregate;

 

(c)                                  Investments of excess cash generated in the
Business Operations in Cash Equivalents; and

 

(d)                                 Investments of cash in overnight deposits or
other customary cash management Investments with commercial banks or in
commercial paper satisfying the criteria for such banks or commercial paper as
set forth in the definition of Cash Equivalents.

 

Section 6.07.  Real Property; Corporate Form; Acquisitions.  Acquire or hold any
fee interest in any Real Property; or dissolve or liquidate, or consolidate or
merge with or into, sell all or substantially all of the assets of the Borrower
or any Subsidiary to, or acquire all or substantially all of the securities,
assets or properties of, any other Person, except for (a) consolidations of a
Subsidiary with a Wholly-Owned Subsidiary (other than a Dissolving Subsidiary);
(b) mergers of a Wholly-Owned Subsidiary into the Borrower or into a
Wholly-Owned Subsidiary (other than a Dissolving Subsidiary); (c) sales to the
Borrower or another Subsidiary  for fair value; or (d) the dissolution of the
Dissolving Subsidiaries.

 

32

--------------------------------------------------------------------------------


 

Section 6.08.  Dividends and Redemptions.  Declare or pay any dividends, or make
any distribution of cash or property, or both, to any Person in respect of any
of the shares of the capital stock or other equity securities of the Borrower or
any other Person, or directly or indirectly redeem, purchase or otherwise
acquire for consideration any securities or shares of the capital stock or other
equity securities of the Borrower (other than payments not exceeding $50,000 in
the aggregate prior to September 30, 2008 for redemptions of Common Stock as
part of the Borrower’s contemplated “going private” transaction) or any other
Person; provided, that this Section 6.08 shall not be deemed to prohibit the
payment of dividends or distributions by any Subsidiary to the Borrower or to
any other direct or indirect Wholly-Owned Subsidiary.

 

Section 6.09.  Compensation.  Pay any compensation of any types or in any
amounts to any executive officers of the Borrower except (a) in accordance with
the employment agreements between the Borrower and such executive officers as in
effect on the Closing Date, (b) in accordance with the compensation levels
disclosed in Schedule 6.09 of the Disclosure Schedule, or (c) as otherwise
approved by the independent Compensation Committee of the Board of Directors of
the Borrower but in no case in any amount or amounts which would cause or
reasonably be expected to cause a Material Adverse Effect.

 

Section 6.10.  Change of Business.  (a) Engage in a business materially
different from the general nature of the Business Operations (i) as now being
conducted, or (ii) as the same may hereafter be reasonably expanded from time to
time in like areas of business; (b) cause or permit any of the Dissolving
Subsidiaries to own or hold any material assets or engage in any active business
operations; (c) wind up the Business Operations or cease substantially all of
its normal Business Operations for a period in excess of ten (10) consecutive
days; or (d) suffer any material disruption, interruption or discontinuance of a
material portion of its normal Business Operations for a period in excess of ten
(10) consecutive days; provided, however, that the dissolution of the Dissolving
Subsidiaries shall not constitute a violation of this Section 6.10.

 

Section 6.11.  Receivables.  Sell or assign in any way any accounts receivable,
promissory notes or trade acceptances held by the Borrower or any Subsidiary
with or without recourse, except for (a) collateral assignment thereof as
security for the Borrower’s obligations under the Revolving Loan Agreement,
(b) collections (including endorsements) in the ordinary course of business, and
(c) transfers to or among the Borrower and Domestic Subsidiaries which are party
to the Guaranty Agreement and the Collateral Agreement.

 

Section 6.12.  Certain Amendments.  Agree, consent, permit or otherwise
undertake to amend any of the terms or provisions of (a) the Borrower’s or any
Subsidiary’s Organic Documents in a manner which may impair in any respect any
of the Lender’s rights under any of the Loan Documents, and (b) the Revolving
Loan Agreement and/or any related promissory notes, security agreements or other
documents in any manner such as would increase the maximum amount available to
be borrowed thereunder, increase the interest rate applicable to any such
borrowings, extend then maturity date thereunder, or in any other manner which
would be materially adverse to the Lender’s rights as a subordinated creditor
(subordinate only to the obligations under the Revolving Loan Agreement).

 

Section 6.13.  Affiliate Transactions.  Enter into any Contract, agreement or
transaction with any Affiliate of the Borrower except (a) as disclosed in
Schedule 6.13 of the Disclosure Schedule, (b) for intercompany Indebtedness
between the Borrower and any Wholly-Owned

 

33

--------------------------------------------------------------------------------


 

Subsidiary (other than a Dissolving Subsidiary) or between any Wholly-Owned
Subsidiaries (other than Dissolving Subsidiaries), or (c) in the normal course
of business on terms and conditions no less favorable to the Borrower or any
Subsidiary than those which could be obtained in an arms’ length transaction
with an unaffiliated third party.

 

Section 6.14.  Fiscal Year.  Amend its Fiscal Year.

 

Section 6.15.  Subordinated Debt.  Prepay, redeem or purchase any Subordinated
Debt.

 

Section 6.16.  Capital Expenditures.  Make aggregate Capital Expenditures
(whether through cash purchase, principal payments under Capitalized Leases, or
otherwise), in the aggregate for the Borrower and all Subsidiaries, in excess of
$250,000 in any Fiscal Year.

 

Section 6.17.  Minimum EBITDA; Coverage Test.  Permit (a) EBITDA to be less than
zero (i.e., a negative number) for the six (6) month period from July 1, 2008
through December 31, 2008, or (b) the ratio of EBITDA to Fixed Charges to be
less than 1.00 to 1.00 for (i) the fiscal quarter ending March 31, 2009,
(ii) the six (6) month period from January 1, 2009 through June 30, 2009,
(iii) the nine (9) month period from January 1, 2009 through September 30, 2009,
or (iv) any four (4) consecutive fiscal quarters ending on or after December 31,
2009.

 

Section 6.18.  ERISA.  Suffer or permit any condition or circumstance contrary
to or in violation of Section 3.14 above.

 

VII.                          DEFAULTS

 

Section 7.01.  Events of Default.  Each of the following events is herein, and
in the Notes, sometimes referred to as an Event of Default:

 

(a)                                  if any representation or warranty made
herein or in any other Loan Document, or in any certificate, financial
statement, Borrowing Base report, instrument or other written statement
furnished by the Borrower or any Subsidiary in connection with this Agreement or
any of the borrowings hereunder, shall be false, inaccurate or misleading in any
material respect when made or when deemed made hereunder if the correction of
such representation or warranty would indicate, result in or reflect a Material
Adverse Effect relative to the representation or warranty as made; or if the
Borrower or any Subsidiaries repeatedly make false, inaccurate or misleading
representations or warranties in connection with this Agreement or any of the
borrowings hereunder, regardless of whether any such Material Adverse Effect is
presented thereby;

 

(b)                                 any default in the payment of any principal
or interest under any of the Notes or any other Obligations when the same shall
be due and payable, whether at the due date thereof or at a date required for
prepayment or by acceleration or otherwise, and the continuance of any such
non-payment (in whole or in part) for a period of three (3) Business Days;

 

(c)                                  any default in the due observance or
performance of any covenant, condition or agreement contained in any Section of
Article VI hereof, which, if capable of being cured, is not fully cured within
thirty (30) days after the occurrence thereof; provided, however,

 

34

--------------------------------------------------------------------------------


 

that if such Default is capable of cure but is not capable of being cured with
reasonable diligence within such thirty (30) day period, then such cure period
shall be extended for up to an additional thirty (30) days provided that (i) the
Borrower or the subject Subsidiary commenced such cure promptly within the
original thirty (30) day cure period and thereafter continuously continues to
effect such cure with reasonable diligence (and in any event completes such cure
within the extended cure period provided herein), and (ii) no Material Adverse
Effect exists or arises in respect of such Default;

 

(d)                                 any default in the due observance or
performance of any covenant, condition or agreement to be observed or performed
under Article V hereof, or otherwise pursuant to the terms hereof or any other
Loan Document and not addressed in Sections 7.01(a), (b) or (c), and the
continuance of such default unremedied for a period of thirty (30) days (five
(5) Business Days in the case of Section 5.01(d) hereof) after written notice
thereof to the Borrower, or such other cure period as may be provided in the
applicable Loan Document; provided, however, that if such Default (other than in
the case of Section 5.01(d) above) is capable of cure but is not capable of
being cured with reasonable diligence within such thirty (30) day period, then
such cure period shall be extended for up to an additional thirty (30) days
provided that (i) the Borrower or the subject Subsidiary commenced such cure
promptly within the original thirty (30) day cure period and thereafter
continuously continues to effect such cure with reasonable diligence (and in any
event completes such cure within the extended cure period provided herein), and
(ii) no Material Adverse Effect exists or arises in respect of such Default;

 

(e)                                  any “Default” under and as defined in the
Revolving Loan Agreement, or any default with respect to any Indebtedness for
money borrowed of the Borrower or any of the Subsidiaries (other than to the
Lender) in an amount in excess of $75,000, if the effect of such default is to
permit the holder, with or without notice or lapse of time or both, to
accelerate the maturity of any such Indebtedness for money borrowed or to cause
such Indebtedness for money borrowed to become due prior to the stated maturity
thereof;

 

(f)                                    if the Borrower or any Subsidiary shall:
(i) apply for or consent to the appointment of a receiver, trustee, custodian or
liquidator of it or any of its properties, (ii) admit in writing its inability
to pay its debts as they mature, (iii) make a general assignment for the benefit
of creditors, (iv) be adjudicated a bankrupt or insolvent or be the subject of
an order for relief under Title 11 of the United States Code, or (v) file a
voluntary petition in bankruptcy, or a petition or an answer seeking
reorganization or an arrangement with creditors or to take advantage or any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law or statute, or an answer admitting the material allegations of a
petition filed against him or it in any proceeding under any such law, or
(vi) take or permit to be taken any action in furtherance of or for the purpose
of effecting any of the foregoing;

 

(g)                                 if any order, judgment or decree shall be
entered, without the application, approval or consent of the Borrower or any
Subsidiary, by any court of competent jurisdiction, approving a petition seeking
reorganization of the Borrower or any Subsidiary, or appointing a receiver,
trustee, custodian or liquidator of the Borrower or any Subsidiary, or of all or
any substantial part of its assets, and such order, judgment or decree shall
continue unstayed and in effect for any period of ninety (90) days;

 

35

--------------------------------------------------------------------------------


 

(h)                                 if final judgment(s) for the payment of
money in an uninsured amount in excess of $75,000 individually or in the
aggregate shall be rendered against the Borrower and/or any Subsidiary, and the
same shall remain undischarged or unbonded for a period of thirty (30)
consecutive days, during which execution shall not be effectively stayed;

 

(i)                                     the occurrence of any levy upon or
seizure or attachment of, or any uninsured loss of or damage to, any property of
the Borrower or any Subsidiary having an aggregate fair value or repair cost (as
the case may be) in excess of $75,000 individually or in the aggregate, and any
such levy, seizure or attachment shall not be set aside, bonded or discharged
within thirty (30) days after the date thereof;

 

(j)                                     if any Lien purported to be created by
any Security Document shall cease to be a valid perfected first priority Lien
(subject only to any priority accorded by law to Permitted Liens) on the assets
or properties covered thereby (provided that if such condition is due to a
change in Applicable Law or any rectifiable event or occurrence which terminates
the ability to place a Lien on the subject asset, an Event of Default shall not
be deemed to exist by reason thereof unless the Borrower or the subject
Subsidiary fails, within ten (10) days after written notice from the Lender, to
take other lawful action which shall provide to the Lender substantially the
same benefit as the lost Lien), or the Borrower or any Subsidiary shall assert
in writing that any Lien purported to be created by any Security Document is not
a valid perfected first priority lien (subject only to any priority accorded by
law to Permitted Liens) on the assets or properties purported to be covered
thereby;

 

(k)                                  if (i) any of the Loan Documents shall
cease to be in full force and effect (other than as a result of the discharge
thereof in accordance with the terms thereof or by written agreement of all
parties thereto), provided that if such condition is due to a change in
Applicable Law, an Event of Default shall not be deemed to exist by reason
thereof unless the Borrower or the subject Subsidiary fails, within ten
(10) days after written notice from the Lender, to take other lawful action
which shall provide to the Lender substantially the same rights and benefits as
were provided to the Lender immediately prior to such change in Applicable Law,
or (ii) the Borrower or any Subsidiary shall disclaim or deny the validity of
any Loan Document or its obligations thereunder; or

 

(l)                                     if the Borrower or any Subsidiary shall
be indicted for or convicted of any felony or crime of moral turpitude.

 

Section 7.02.  Remedies.  Upon the occurrence of any Event of Default, and at
all times thereafter during the continuance thereof: (a) the Notes, and any and
all other Obligations, shall, at the Lender’s option (except in the case of
Sections 7.01(f) and 7.01(g) hereof, the occurrence of which shall automatically
effect acceleration, regardless of any action or forbearance in respect of any
prior or ongoing Default or Event of Default which may be inconsistent with such
automatic acceleration), become immediately due and payable, both as to
principal, interest and other charges, without presentment, demand, protest or
notice of any kind, all of which are hereby expressly waived, anything contained
herein or in the Notes or other evidence of such Obligations to the contrary
notwithstanding, (b) all outstanding Obligations under the Notes, and all other
outstanding Obligations, shall bear interest at the default rate of interest
provided in the Notes, (c) the Lender may file suit against the Borrower on the
Notes and against the Borrower and the Subsidiaries under the other Loan
Documents and/or seek specific performance or

 

36

--------------------------------------------------------------------------------


 

injunctive relief thereunder (whether or not a remedy exists at law or is
adequate), (d) the Lender shall have the right, in accordance with the Security
Documents, to exercise any and all remedies in respect of such or all of the
Collateral as the Lender may determine in its discretion (without any
requirement of marshalling of assets, or other such requirement), and (e) the
Revolving Credit Commitment shall, at the Lender’s option (except in the case of
Sections 7.01(f) and 7/01(g) hereof, the occurrence of which shall automatically
effect termination, regardless of any action or forbearance in respect of any
prior or ongoing Default or Event of Default which may be inconsistent with such
automatic termination), be immediately terminated or reduced, and the Lender
shall be under no further obligation to consider making any further Advances.

 

VIII.                        PARTICIPATING LENDERS; ASSIGNMENT.

 

Section 8.01.  Participations.  Anything in this Agreement to the contrary
notwithstanding, the Lender may, at any time and from time to time, without in
any manner affecting or impairing the validity of any Obligations, transfer,
assign or grant participating interests in the Loans as the Lender shall in its
sole discretion determine, to such other Persons (the “Participants”) as the
Lender may determine.  Upon any such transfer, assignment or granting of
participating interests, the Participants shall be deemed to be included within
the term “Lender” for all purposes of this Agreement, subject to such agreements
and arrangements as the Lender and the Participants may agree upon.
Notwithstanding the granting of any such participating interests: (a) the
Borrower shall look solely to the Lender for all purposes of this Agreement and
the transactions contemplated hereby, (b) the Borrower shall at all times have
the right to rely upon any waivers or consents signed by the Lender as being
binding upon all of the Participants, and (c) all communications in respect of
this Agreement and such transactions shall remain solely between the Borrower
and the Lender (exclusive of Participants) hereunder.

 

Section 8.02.  Transfer.  Anything in this Agreement to the contrary
notwithstanding, the Lender may, at any time and from time to time, without in
any manner affecting or impairing the validity of any Obligations, transfer and
assign all or any portion of its interest in this Agreement, the Notes and the
other Loan Documents to any Person (an “Assignee Lender”) as the Lender may
determine.  Upon any such transfer or assignment, the Assignee Lender shall be
deemed to succeed (to the extent of the interest assigned) to the rights and
obligations of the Lender for all purposes of this Agreement.  In the event of
any transfer and assignment of the Lender’s entire interest in this Agreement,
the Notes and the Security Documents, the Lender shall be replaced by the
Assignee Lender as “Secured Party” under the Collateral Agreement and all other
Security Documents.

 

Section 8.03.  Recordation of Assignment.  In respect of any negotiation,
transfer or assignment of all or any portion of any Lender’s interest in this
Agreement, any Note and/or any other Loan Documents at any time and from time to
time, the following provisions shall be applicable:

 

(a)                                  The Borrower, or any agent appointed by the
Borrower, shall maintain a register (the “Register”) in which there shall be
recorded the name and address of each Person holding any Note(s) hereunder or
any commitment to lend hereunder, and the principal amount payable to such
Person under such Person’s Note(s) or committed by such Person under such
Person’s lending commitment.  The Borrower hereby irrevocably appoints the
Lender (and/or

 

37

--------------------------------------------------------------------------------


 

any subsequent Lender appointed by the Lender then maintaining the Register) as
the Borrower’s agent for the purpose of maintaining the Register.

 

(b)                                 In connection with any negotiation, transfer
or assignment as aforesaid, the transferor/assignor shall deliver to the Lender
then maintaining the Register an assignment and assumption agreement executed by
the transferor/assignor and the transferee/assignee, setting forth the specifics
of the subject transaction, including but not limited to the amount and nature
of Obligations and/or lending commitments being transferred or assigned (and
being assumed, as applicable), and the proposed effective date of such transfer
or assignment and the related assumption (if applicable).

 

(c)                                  Subject to receipt of completed tax forms
(indicating withholding status, or exemption from withholding, as applicable, of
the transferee/assignee) reasonably required by the Person then maintaining the
Register, and (if required by such Person) surrender of the negotiated,
transferred or assigned Note(s) for reissuance by the Borrower, such Person
shall record the subject transfer, assignment and assumption in the Register. 
Anything contained in any Note or other Loan Document to the contrary
notwithstanding, no negotiation, transfer or assignment shall be effective until
it is recorded in the Register pursuant to this Section 8.03(c).  The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error; and the Borrower and each Lender shall treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
each Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

IX.                                MISCELLANEOUS

 

Section 9.01.  Survival.  This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto, shall survive the making by the Lender of the Loans and the
execution and delivery to the Lender of the Notes, and shall continue in full
force and effect for so long as the Notes or any other Obligations are
outstanding and unpaid.  Whenever in this Agreement any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
permitted assigns of such party; and all covenants, promises and agreements in
this Agreement contained, by or on behalf of the Borrower shall inure to the
benefit of the successors and assigns of the Lender.

 

Section 9.02.  Indemnification.  The Borrower shall indemnify the Lender and its
managers, directors, officers, employees, attorneys and agents against, and
shall hold the Lender and such Persons harmless from, any and all losses,
claims, damages and liabilities and related expenses, including reasonable
counsel fees and expenses, incurred by the Lender or any such Person arising out
of, in any way connected with, or as a result of: (a) the use of any of the
proceeds of the Loans made by the Lender to the Borrower; (b) this Agreement,
the ownership and operation of the Borrower’s and any Subsidiary’s assets,
including all Real Properties and improvements or any Contract, the performance
by the Borrower or any other Person of their respective obligations thereunder,
and the consummation of the transactions contemplated by this Agreement; (c) any
finder’s fee, brokerage commission of other such obligation payable or alleged
to be payable in respect of the transactions contemplated by this Agreement
which arises or is alleged to arise from any agreement, action or conduct of the
Borrower or any of its Affiliates, and/or (d) any claim, litigation,
investigation or proceeding relating to any of the

 

38

--------------------------------------------------------------------------------


 

foregoing, whether or not the Lender or its managers, directors, officers,
employees, attorneys or agents are a party thereto; provided that such indemnity
shall not apply to any such losses, claims, damages, liabilities or related
expenses arising from (i) any unexcused breach by the Lender of any of its
obligations under this Agreement, (ii) the willful misconduct or gross
negligence of the Lender as determined by a final, non-appealable judgment of a
court of competent jurisdiction, or (iii) the breach of any commitment or legal
obligation of the Lender to any Person other than the Borrower or its
Affiliates, provided that such breach is determined pursuant to a final and
nonappealable decision of a court of competent jurisdiction.  The foregoing
indemnity shall remain operative and in full force and effect regardless of the
expiration or any termination of this Agreement, the consummation of the
transactions contemplated by this Agreement, the repayment of the Loans, the
invalidity or unenforceability of any term or provision of any Loan Document,
any investigation made by or on behalf of the Lender, and the content or
accuracy of any representation or warranty made by the Borrower or any
Subsidiary in any Loan Document.  All amounts due under this Section 9.02 shall
be payable on written demand therefor.

 

Section 9.03.  Governing Law.  This Agreement and the other Loan Documents shall
(irrespective of where same are executed and delivered) be governed by and
construed in accordance with the laws of the State of New York (without giving
effect to principles of conflicts of laws).

 

Section 9.04.  Waiver and Amendment.  Neither any modification or waiver of any
provision of this Agreement, the Notes, or any other Loan Document, nor any
consent to any departure by the Borrower or any Subsidiary therefrom, shall in
any event be effective unless the same shall be set forth in writing duly signed
or acknowledged by the Lender and all parties to such Loan Document, and then
such waiver or consent shall be effective only in the specific instance, and for
the specific purpose, for which given.  No notice to or demand on the Borrower
in any instance shall entitle the Borrower to any other or future notice or
demand in the same, similar or other circumstances.

 

Section 9.05.  Reservation of Remedies.  Neither any failure nor any delay on
the part of the Lender in exercising any right, power or privilege hereunder or
under the Notes or any other Loan Document shall operate as a waiver thereof,
nor shall a single or partial exercise thereof preclude any other or future
exercise, or the exercise of any other right, power or privilege.

 

Section 9.06.  Notices.  All notices, requests, demands and other communications
under or in respect of this Agreement or any transactions hereunder shall be in
writing (which may include telegraphic or telecopied communication) and shall be
personally delivered or mailed (by prepaid registered or certified mail, return
receipt requested), sent by prepaid recognized overnight courier service, or
telegraphed or telecopied by facsimile transmission to the applicable party at
its address or telecopier number indicated below.

 

If to the Lender:

 

ComVest Capital, LLC

One North Clematis, Suite 300

West Palm Beach, FL 33401

Attention: Chief Financial Officer

Telecopier: (212) 829-5986

 

39

--------------------------------------------------------------------------------


 

with a copy to:

 

Greenberg Traurig, LLP

200 Park Avenue

New York, New York  10166

Attention:  Shahe Sinanian, Esq.

Telecopier: (212) 801-6400

 

If to the Borrower:

 

Crdentia Corp.

5001 LBJ Freeway, Suite 850

Dallas, Texas 75244

Attention:  James TerBeest

Telecopier: (972) 392-2722

 

with a copy to:

 

Kane Russell Coleman & Logan, P.C.

1601 Elm Street, Suite 3700

Dallas, Texas  75201

Attention:  Patrick V. Stark, Esq.

Telecopier: (214) 777-4299

 

or, as to each party, at such other address or telecopier number as shall be
designated by such party in a written notice to the other party delivered as
aforesaid.  All such notices, requests, demands and other communications shall
be deemed given (a) when personally delivered, (b) three (3) Business Days after
being deposited in the mails with postage prepaid (by registered or certified
mail, return receipt requested), (c) one (1) Business Day after being delivered
to the telegraph company or overnight courier service, if prepaid and sent
overnight delivery, addressed as aforesaid and with all charges prepaid or
billed to the account of the sender, or (d) when sent by facsimile transmission
to a telecopier number designated by such addressee.

 

Section 9.07.  Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of the Borrower and the Lender and their respective successors
and assigns, except that the Borrower shall not assign any of its rights or
obligations hereunder without the prior written consent of the Lender.

 

Section 9.08.  Consent to Jurisdiction; Waiver of Jury Trial.  The Borrower
hereby consents to the jurisdiction of all courts of the State of New York and
the United States District Court for the Southern District of New York, as well
as to the jurisdiction of all courts from which an appeal may be taken from such
courts, for the purpose of any suit, action or other proceeding arising out of
or with respect to this Agreement, any other Loan Document, any other
agreements, instruments, certificates or other documents executed in connection
herewith or therewith, or any of the transactions contemplated hereby or
thereby, or any of the Borrower’s or any Subsidiary’s obligations hereunder or
thereunder.  The Borrower hereby waives the right to

 

40

--------------------------------------------------------------------------------


 

interpose any counterclaims (other than compulsory counterclaims) in any action
brought by the Lender hereunder or in respect of any other Loan Document,
provided that this waiver shall not preclude the Borrower from pursuing any such
claims by means of separate proceedings.  THE BORROWER HEREBY EXPRESSLY WAIVES
ANY AND ALL OBJECTIONS WHICH IT MAY HAVE AS TO VENUE IN ANY OF SUCH COURTS, AND
ALSO WAIVES TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING.  The Lender
may file a copy of this Agreement as evidence of the foregoing waiver of right
to jury trial.

 

Section 9.09.  Certain Waivers.  The Borrower and the Lender each hereby waives
any claims for special, consequential or punitive damages in any way arising out
of or relating to this Agreement, any of the other Loan Documents, or any breach
hereof or thereof.

 

Section 9.10.  Severability.  If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid or unenforceable, either in its
entirety or by virtue of its scope or application to given circumstances, such
provision shall thereupon be deemed modified only to the extent necessary to
render same valid, or not applicable to given circumstances, or excised from
this Agreement, as the situation may require, and this Agreement shall be
construed and enforced as if such provision had been included herein as so
modified in scope or application, or had not been included herein, as the case
may be.

 

Section 9.11.  Captions.  The Article and Section headings in this Agreement are
included herein for convenience of reference only, and shall not affect the
construction or interpretation of any provision of this Agreement.

 

Section 9.12.  Sole and Entire Agreement.  This Agreement, the Notes, the other
Loan Documents, and the other agreements, instruments, certificates and
documents referred to or described herein and therein constitute the sole and
entire agreement and understanding between the parties hereto as to the subject
matter hereof, and supersede all prior discussions, agreements and
understandings of every kind and nature between the parties as to such subject
matter.

 

Section 9.13.  Confidentiality.  The Lender shall not disclose any Confidential
Information to any Person without the prior consent of the Borrower; provided,
however, that nothing herein contained shall limit any disclosure of the tax
structure of the transactions contemplated hereby, or the disclosure of any
information (a) to the extent required by statute, rule, regulation or judicial
process, (b) to counsel, accountants and other professional advisors for the
Lender, (c) to bank examiners, auditors, accountants or, if required by law, any
regulatory authority, (d) to the officers, partners, managers, directors,
employees, agents and advisors (including independent auditors and counsel) of
the Lender, (e) in connection with any litigation which relates to this
Agreement to which the Lender is a party, (f) to a subsidiary or Affiliate of
the Lender, or (g) to any assignee or participant (or prospective assignee or
participant) which agrees to be bound by this Section 9.13, and further
provided, that in no event shall the Lender be obligated or required to return
any materials furnished by the Borrower.  The obligations of the Lender under
this Section 9.13 shall supersede and replace the obligations of the Lender
under any confidentiality letter in respect of this financing previously signed
and delivered by the Lender to the Borrower.

 

Section 9.14.  Counterparts; Fax Signatures.  This Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
agreement.  This

 

41

--------------------------------------------------------------------------------


 

Agreement may be executed by fax signatures, each of which shall be fully
binding on the signing party.

 

Section 9.15.  Short Selling.  Until the earlier of (a) the Term Loans Maturity
Date, or (b) the repayment in full of the Term Loans, ComVest Capital, LLC and
its Affiliates shall not engage in any uncovered short sales of Common Stock
(provided that, for purposes of this Section 9.15, the sale of or commitment to
sell shares which may be acquired by ComVest Capital, LLC from the exercise of
the Warrant shall not be deemed to be an uncovered short sale).

 

Section 9.16.  Effect on other Loan Documents.  From and after the Closing Date,
(a) this Agreement shall amend, modify and supersede the Original Agreement in
its entirety, provided that this Agreement shall not revoke any transactions
effected under the Original Agreement or effect a novation of any Obligations
outstanding under the Original Agreement, (b) all references to the “Loan
Agreement” in the various Loan Documents shall be deemed to refer to this
Agreement, and (c) all references to the “Notes” contained in the various Loan
Documents shall mean and refer to the Notes issued pursuant to this Agreement.

 

[The remainder of this page is intentionally blank]

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officer as of the day and year first written
above.

 

 

COMVEST CAPITAL, LLC

 

 

 

 

 

By:

/s/ Gary E. Jaggard

 

 

Name: Gary E. Jaggard

 

 

Title: Managing Director

 

 

 

 

 

CRDENTIA CORP.

 

 

 

 

 

By:

/s/ John B. Kaiser

 

 

Name: John B. Kaiser

 

 

Title: Chief Executive Officer

 

43

--------------------------------------------------------------------------------